




EXHIBIT 10.142


Midcontinent ISO                    Fifth Revised Service Agreement No.1926
FERC Electric Tariff, Superseding Fourth Revised Service Agreement No.1926
Seventh Revised Volume No. 1
Amendment and Restatement of the
April 1, 2001
DISTRIBUTION-TRANSMISSION
INTERCONNECTION AGREEMENT
by and between
Michigan Electric Transmission Company, LLC
as Transmission Provider
and
Consumers Energy Company
as Local Distribution Company








Issued by: Stephen G. Kozey, Issuing Officer    Effective: (FERC determination)
Issued on: (FERC determination)








--------------------------------------------------------------------------------












TABLE OF CONTENTS


ARTICLE 1.        Definitions
ARTICLE 2.        Operational Requirements
ARTICLE 3:        Operation and Maintenance
ARTICLE 4.        Supervisory Control and Data Acquisition, SCADA
ARTICLE 5.        Revenue Metering
ARTICLE 6.        Protective Relaying and Control
ARTICLE 7.        Planning and Obligation to Serve
ARTICLE 8.        Transmission Service Level
ARTICLE 9.        New Construction and Modification
ARTICLE 10.        Access to Facilities
ARTICLE 11.        Notifications and Reporting
ARTICLE 12.        Safety
ARTICLE 13.        Environmental Compliance and Procedures
ARTICLE 14.        Billings and Payment
ARTICLE 15.        Applicable Regulations and Interpretation
ARTICLE 16.        Force Majeure
ARTICLE 17.        Indemnification
ARTICLE 18.        Insurance
ARTICLE 19.        Several Obligations
ARTICLE 20.        Confidentiality






--------------------------------------------------------------------------------






ARTICLE 21.        Breach, Default and Remedies
ARTICLE 22.        Term
ARTICLE 23.        Assignment/Change in Corporate Identity
ARTICLE 24.        Subcontractors
ARTICLE 25.        Dispute Resolution
ARTICLE 26.        Miscellaneous Provisions
EXHIBIT 1.        Interconnection Points (Substations) Addendum 8, Final
10/02/14
EXHIBIT 2.        Contact Information for Local Distribution Company’s
Representatives and Transmission Provider’s Representatives
EXHIBIT 3.        Special Manufacturing Contracts Influenced by Transmission
System
EXHIBIT 4.        Metering Specifications
EXHIBIT 5.        Respective Ownership of Substation Facilities Since August 7,
2007 - Addendum 6, Final 10/02/14
EXHIBIT 6.        Jointly Owned Assets - Ownership by Percent of Major Equipment
Addendum 8, Final 10/02/14






































--------------------------------------------------------------------------------






Amendment and Restatement of the
DISTRIBUTION TRANSMISSION INTERCONNECTION AGREEMENT
This Amendment and Restatement of the April 1, 2001 Distribution Transmission
Interconnection Agreement (“Agreement”) is entered into December 3, 2014 by and
between the Michigan Electric Transmission Company, LLC, a Michigan corporation
(“Transmission Provider”), having a place of business at 27175 Energy Way, Novi,
Michigan 48377, and Consumers Energy Company (“Local Distribution Company”), a
Michigan company, doing business in Michigan and having a place of business at
One Energy Plaza, Jackson, Michigan, 49201. Transmission Provider and Local
Distribution Company are individually referred to herein as a "Party” and
collectively as “Parties.” This Agreement amends, restates and completely
replaces the April 1, 2001 Distribution Transmission Interconnection Agreement
between the Parties, effective on the date indicated above.
WHEREAS, Transmission Provider requires access to parts of Local Distribution
Company’s assets, and Local Distribution Company requires access to parts of
Transmission Provider’s assets; and
WHEREAS, the Parties have agreed to execute this mutually acceptable Agreement
in order to provide interconnection of the Local Distribution Company with the
Transmission Provider and to define the continuing rights, responsibilities, and
obligations of the Parties with respect to the use of certain of their own and
the other Party’s property, assets, and facilities.
NOW, THEREFORE, in consideration of their respective commitments set forth
herein, and intending to be legally bound hereby, the Parties covenant and agree
as follows:
ARTICLE 1. Definitions
Wherever used in this Agreement with initial capitalization, the following terms
shall have the meanings specified or referred to in this Article 1.
1.1    Administrative Committee means the committee established pursuant to
Article 6 of the Operating Agreement dated April 1, 2001, as amended and
restated, between Local Distribution Company and Transmission Provider.
1.2
Agreement means this Interconnection Agreement between Local Distribution
Company and Transmission Provider, including all attachments hereto, as the same
may be amended, supplemented, or modified in accordance with its terms



1.3    Black Start Capability shall mean a generating unit that is capable of
starting without an outside electrical supply.
1.4    Black Start Plan shall mean a plan utilizing Black Start Capability
designed
and implemented by the Transmission Provider in conjunction with its
interconnected generation and distribution customers, Distribution System
Control, other electric




--------------------------------------------------------------------------------




systems, its Security Coordinator and ECAR, to energize portions of the
Transmission System which are de-energized as a result of a widespread system
disturbance.
1.5    Commission shall mean the Michigan Public Service Commission
(MPSC), or its successor.
1.6    Confidential Information shall have the meaning set forth in Section 20.1
hereof.
1.7    Control Area shall mean an electric system, bounded by interconnection
metering and telemetry. Generation within the Control Area is directed to
operate in a manner prescribed by guidelines established by ECAR and NERC and in
accordance with Good Utility Practice to (a) maintain scheduled interchange with
other Control Areas, (b) maintain the operating frequency and (c) provide
sufficient generating capacity to maintain operating reserves.
1.8    Distribution System shall mean the equipment and facilities and the
Interconnection Equipment owned by the Local Distribution Company and used to
deliver power and energy to end users including transformers, switches, and
feeders rated at Nominal Voltage of 138 kilovolts (kV) or less.
1.9    Distribution System Control shall mean the entity that has the ability
and
the obligation to operate the Distribution System Control Area to ensure that
the aggregate electrical demand and energy requirements of the load is met at
all times, taking into account scheduled and reasonably expected unscheduled
outages of system elements.
1.10
Distribution System Control Area shall mean a Control Area whose load and
generation, and other bulk power supply points are integrated by the
Transmission System.

1.11     Distribution System Control Center shall mean the electric Distribution
System Control Center(s) that is/are responsible for monitoring and controlling
the Distribution System in real time.
1.12
Distribution Transformer shall mean an electrical transformer which, generally,
has its secondary low-side windings rated at Nominal Voltage of less than 138
kV.

1.13
Due Diligence shall mean the exercise of good faith efforts to perform a
required act on a timely basis and in accordance with Good Utility Practice
using the necessary technical and personnel resources.

1.14
ECAR is an acronym, which stands for the East Central Area Reliability
coordination agreement. This is the Agreement under which Transmission
Providers, who are signatories of the agreement, establish regional coordination
practices and guides to govern the electric coordinated operation and
reliability of the East Central Region of North America.

1.15
Effective Date shall mean the closing date as defined in the Membership
Interests Purchase Agreement between the Parties.





--------------------------------------------------------------------------------




1.16
Eligible Customer shall have the same meaning as that term is defined under the
Transmission Provider’s OATT on file with the FERC.

1.17
Emergency means a condition or situation that in the reasonable good faith
determination of the affected Party in accordance with Good Utility Practice
contributes to an existing or imminent physical threat of danger to life or a
significant threat to health, property or the environment.

1.18
Extended Outage shall mean an Unplanned Outage, in which facilities are
automatically removed from service (typically by relay-action operating circuit
breakers), with a duration of more than two (2) minutes.

1.19
FERC shall mean the Federal Energy Regulatory Commission or its successor
federal agency.

1.20     Force Majeure shall have the meaning set forth under Article 16 hereof.
1.21
Forced Outage shall mean an Unplanned Outage, in which facilities are removed
from service by operator intervention and not automatically such as by
relay-action operating circuit breakers.

1.22
Good Utility Practice shall mean any of the practices, methods and acts engaged
in or approved by a significant portion of the electric utility industry during
the relevant time period, or any of the practices, methods and acts which, in
the exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice

is not intended to be limited to the optimum practice, method, or act to the
exclusion of all others, but rather includes all acceptable practices, methods,
or acts generally accepted in the region.
1.23
Governmental Authority shall mean any foreign, federal, state, local or other
governmental regulatory or administrative agency, court, commission, department,
board, or other governmental subdivision, legislature, rulemaking board,
tribunal, arbitrating body, or other governmental authority; provided such
entity possesses valid jurisdictional authority to regulate the Parties and the
terms and conditions of this Agreement.

1.24     ISO means Independent System Operator.
1.25
Interconnection Equipment shall mean all the equipment that is necessary for the
interconnection of the Distribution System to the Transmission System which is
located at the substations listed in Exhibit 1 hereto as it may be revised from
time to time.

1.26
Interconnection Point(s) shall mean the point(s) at which the Distribution
System is connected to the Transmission System, as set forth in Exhibit 1 hereto
as it may be revised from time to time.

1.27
Interconnection Service shall mean the services provided by the Transmission
Provider





--------------------------------------------------------------------------------




for the interconnection of the Distribution System with the Transmission System.
Interconnection Service does not include the right to transmission service on
the Transmission System, which service shall be obtained in accordance with the
provisions of the Transmission Provider’s OATT.
1.28
Interconnection Standards shall be those standards provided by the Transmission
Provider to the Local Distribution Company to establish and maintain
interconnection operation in compliance with standards of NERC, ECAR, applicable
state or federal regulations or by mutual agreement of the Parties.

1.29
Interest Rate shall mean an annual percentage rate of interest equal to the
lesser of (a) the prime rate published by the Wall Street Journal (which
represents the base rate on corporate loans posted by at least 75% of the
nation’s banks) on the date due, plus 2%, or (b) the highest rate permitted by
law.

1.30
Jointly Owned Assets shall mean those assets in which the Transmission Provider
and Local Distribution Company have undivided ownership interests. Due to the
nature of substation designs, many of the supporting substation assets (e.g.,
station batteries, fence, control houses, ground

grid, yard stone, steel structures, and some protective relay equipment) cannot
be separated by ownership and the Parties share in the ownership of such assets.
The respective ownership of such assets by substation is shown in Exhibit 6.
1.31
Knowledge shall mean actual knowledge of the corporate officers or managers of
the specified Person charged with responsibility for the particular function as
of the Effective Date of this Agreement, or, with respect to any certificate
delivered pursuant to the Agreement, the date of delivery of the certificate.

1.32
Least-Cost shall mean the lowest Transmission System and Distribution System
facility costs, over the life of the facility, to accommodate an improvement
need while adequately providing for reliability, operating, and maintenance
requirements.

1.33
Local Distribution Company shall mean Consumers Energy Company and its
successors and assigns.

1.34
Local Distribution Company Provided Services shall mean those services provided
by the Local Distribution Company for the Transmission Provider by mutual
agreement or contract.

1.35
Local Distribution Company’s Representative shall be that person(s) identified
as the point of contact for day-to-day operations of the Distribution System,
identified in Section 2.3.

1.36
Momentary Outage shall mean a Distribution or Transmission System (in whole or
in part) interruption in service with a duration of two (2) minutes or less.

1.37
Momentary Outage Event shall mean one or more Momentary Outages within any
60-minute period that are attributable to the same root cause.





--------------------------------------------------------------------------------




1.38
NERC shall mean the North American Electric Reliability Council or its
successor.

1.39
Network Security shall mean the ability of the Transmission System to withstand
sudden disturbances such as unforeseen conditions, electric short circuits or
unanticipated loss of system elements consistent with reliability principles
used to design, plan, operate, and assess the actual or projected reliability of
an electric system that are established by any Governmental Authority, NERC or
ECAR and which are implemented by Transmission Provider or required of
Transmission Provider in compliance with Security Coordinator directives.

1.40
Network Security Condition shall mean a condition or situation in which, in the
reasonable good faith determination of Transmission Provider, Network Security
is not satisfied or is threatened.

1.41
Nominal Voltage shall mean an accepted standard voltage level offered by the
Transmission Provider, at various points on the Transmission System, including
but not limited to 120 kV, 138 kV and 345 kV.

1.42     Normal System Condition shall mean any operating conditions of the
Transmission System other than an Emergency or Network Security Condition.
1.43
Open Access Transmission Tariff or OATT shall mean the Open Access Transmission
Tariff of the Transmission Provider on file with the FERC.

1.44
Operating Committee means the committee established pursuant to Section 6.4.3 of
the Operating Agreement dated April 1, 2001, as amended and restated, between
Local Distribution Company and Transmission Provider.

1.45
Party or Parties shall have the meaning set forth in the introductory paragraph
of this Agreement.

1.46
Person shall mean any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.

1.47
Planned Outage shall mean action by (i) Local Distribution Company or
Transmission Provider to take its equipment, facilities or systems out of
service, partially or completely, to perform work on specific components that is
scheduled in advance and has a predetermined start date and duration pursuant to
the procedures set forth in Sections 3.10.1, 3.10.2, and 3.10.4. Planned Outage
shall not include the construction of new facilities or system elements, the
modification of existing facilities or system elements addressed in Article 9,
which includes, but is not limited to, activities associated with the
construction of third party facilities or with the modifications required to
accommodate third party facilities.

1.48
Planning Committee means the committee established pursuant to Section 6.4.3 of
the Operating Agreement dated April 1, 2001, as amended and restated, between
Local Distribution Company and Transmission Provider.





--------------------------------------------------------------------------------




1.49
Protective Relay is a device which detects abnormal power system conditions and,
in response, initiates automatic control action

1.50
Protective Relay System is a group of Protective Relays and associated sensing
devices and communications equipment that detects system abnormalities and
performs automatic control action to mitigate or reduce adverse effects of such
abnormalities.

1.51
Qualified Personnel shall mean individuals trained for their positions in
accordance with Good Utility Practice.

1.52     RTO means Regional Transmission Organization.
1.53
Regulated Substance means any contaminant, hazardous waste, hazardous substance,
hazardous constituent, or toxic substance, as defined in the Comprehensive
Environmental Response, Compensation, and Liability Act (CERCLA), 42 USC 9601 et
seq, Resource Conservation and Recovery Act (RCRA), 42 USC 6901 et seq, Toxic
Substances Control Act (TSCA), 15 USC 2601 et seq, The Michigan Natural
Resources and Environmental Protection Act (MCLA 324.101 et seq); or any other
similar statutes now or hereafter in effect.

1.54
Release shall mean, spill, leak, discharge, dispose of, pump, pour, emit, empty,
inject, leach, dump, or allow to escape into or through the environment.

1.55
Revenue Quality Metering System shall mean a system which includes current and
voltage instrument transformers, secondary wiring, test switches, meter
transducer(s), meter and loss compensation as set forth in Article 5.

1.56
RTU - Remote Terminal Units shall mean a device connected by a communication
system to one or more master computers with appropriate software placed at
various locations to collect data and perform remote control. It may also
perform intelligent autonomous control of electrical systems and report the
results back to the master computer(s).

1.57
Security Coordinator shall mean a NERC-approved entity that provides the
security assessment and emergency operations coordination for one or more
Control Areas or transmission providers and which has operational authority
under NERC standards over the Transmission Provider.

1.58
Steady-State Voltage shall mean the value of a voltage after all transients have
decayed to a negligible value. The root-mean-square value in the steady-state
does not vary with time.

1.59
Supervisory Control and Data Acquisition (SCADA) shall mean a system that
provides data acquisition, supervisory control and alarm display and control
from remote field locations to control centers.

1.60
Transmission Provider shall mean the Michigan Electric Transmission Company, LLC
and its successors and assigns.

1.61
Transmission Provider’s Representative(s) shall be that person(s) identified as





--------------------------------------------------------------------------------




the point for contact for day-to-day operations of the Transmission System,
identified in Section 2.3.
1.62
Transmission System shall mean all the facilities of the Transmission Provider
that perform a "Transmission" function, as defined in Section 1.1 of the
Easement Agreement between the Parties, dated April 29, 2002, as modified by
Section 3.4 of this Agreement.

1.63
Transmission System Operations Center(s) shall mean the electric Transmission
System control center(s) that is/are responsible for monitoring and controlling
the Transmission System in real time.

1.64
Unplanned Outage shall mean action by Local Distribution Company or Transmission
Provider to take its equipment, facilities or systems out of service, partially
or completely, due to an unanticipated failure, when such removal from service
was not scheduled in accordance with Sections 3.10.1, 3.10.2, and 3.10.4. Such
removal from service may be automatic such as by relay-action operating circuit
breakers or by operator intervention. Momentary interruptions are excluded from
the definition of Unplanned Outages. Unplanned Outages include Forced Outages as
well as Extended Outages.

ARTICLE 2. Operational Requirements
2.1    Subject to the terms and conditions of this Agreement, Transmission
Provider shall provide Local Distribution Company Interconnection Service for
each Interconnection Point identified in Exhibit 1, from the Effective Date for
the term of this Agreement.
2.2
The Interconnection Points between the Transmission System and Distribution
System are listed in Exhibit 1. It shall be the Transmission Provider’s
responsibility to annually prepare an addendum to this exhibit that shows all
new or modified interconnections. The original Exhibit 1 and all addendums shall
be retained for future reference.

2.3    Local Distribution Company’s Representatives and Transmission
Provider’s Representatives are listed in Exhibit 2, as may be modified from time
to time by either Party, giving written notice of changes regarding its
Representative(s) to the other Party.
2.4    Interconnection Standards
2.4.1
The Interconnection Point(s) shall be established and maintained in accordance
with Good Utility Practice and the applicable NERC, Federal, State, OATT and
ECAR standards and policies for Transmission Provider service to Local
Distribution Company.

2.4.2
Reactive Power. Transmission Provider and Local Distribution Company recognize
and agree that they have a mutual responsibility for maintaining voltage at the
Interconnection Points. Transmission Provider is responsible for maintaining
Transmission System voltage as listed in Sections 8.1, 8.2 and 8.3 and
reasonably compensating for reactive power losses resulting from transmission
service. The Local Distribution Company is responsible for controlling
Distribution System voltage and compensating for Distribution





--------------------------------------------------------------------------------




System reactive power losses and reactive power consumed by retail customers.
The Local Distribution Company may use a combination of static and dynamic
reactive resources at various locations around the Transmission Provider's
system. The Local Distribution Company's and the Transmission Provider’s SCADA
systems shall be used to determine the net exchange of reactive power on a total
interconnections basis. For those distribution substations where there are no
SCADA facilities in place the reactive flows shall be determined from SCADA data
on the connecting lines in conjunction with computer load flow simulations. At
load levels below 90% of peak the system should be designed such that the
average power factor for the sum of all Interconnection Points is between 90%
lagging and 90% leading (“peak” as used here shall refer to a current year’s
maximum MW load for the Local Distribution Company). For load levels above 90%
of peak the power factor should be at 98% (lagging or leading), or better. If
the power factor falls below this minimum the Planning Committee shall review
available options and determine the best method of addressing any resulting
system problems.
2.5(a) The Local Distribution Company shall comply with Transmission Provider’s
reasonable operating requirements or switching procedures. The Local
Distribution Company shall verbally notify the Transmission Provider if the
Local Distribution Company is unable to comply with this Section at any time
during the term of the Agreement.
(b) The Transmission Provider shall comply with Local Distribution Company's
reasonable operating requirements or switching procedures. The Transmission
Provider shall verbally notify the Local Distribution Company if the
Transmission Provider is unable to comply with this Section at any time during
the term of the Agreement.
2.6    Local Distribution Company shall comply with the requests, orders,
directives and requirements of Transmission Provider in its role of implementing
the directives of the Security Coordinator. Any such requests, orders,
directives or requirements of Transmission Provider must be (a) issued in
accordance with Good Utility Practice, (b) not unduly discriminatory, (c)
otherwise in accordance with applicable tariffs or applicable federal, state or
local laws, (d) in conformance with NERC operating procedures, and (e)
reasonably necessary to maintain the integrity of the Transmission System.
2.7     Load Shedding
2.7.1     Local Distribution Company shall comply, as part of a Control Area
program, with                 installation of automatic underfrequency load
shedding equipment and maintain                 compliance with the standards
set forth in NERC and ECAR operating standards and             policies at
Transmission Provider’s expense.
2.7.2     The Transmission Provider may direct the Local Distribution Company to
shed load to             maintain the reliability and integrity of the
Transmission System, in accordance with the             OATT. The Transmission
Provider and the Local Distribution Company will comply with             MPSC
directives and will endeavor to minimize the impact on the Local
Distribution             Company customers.
2.8    Not a Reservation for Transmission Service




--------------------------------------------------------------------------------




2.8.1     Local Distribution Company, or an Eligible Customer under the OATT,
shall be            responsible for making arrangements under the OATT for
transmission and any            ancillary services associated with the delivery
of capacity and/or energy purchased or        produced by the Local Distribution
Company, which services shall not be provided        under this Agreement.
2.8.2     Local Distribution Company and Transmission Provider make no
guarantees to the other        under this Agreement with respect to transmission
service that is available under the            Transmission Provider’s OATT or
any other tariff under which transmission service may            be available in
the region. Nothing in this Agreement shall constitute an express
or            implied representation or warranty with respect to the current or
future availability of            transmission service. Should the Parties enter
into an arrangement under the OATT or            another tariff, any terms in
this Interconnection Agreement that may be in conflict with that        tariff
shall be subordinate to the terms of that tariff.


ARTICLE 3. Operation and Maintenance
3.1    The Operating Committee shall develop specific methods and procedures
with respect to Local Distribution Company’s and Transmission Provider’s systems
covering at least, but not limited to, the following areas: safety, voltage
control, outage planning and implementation, service restoration, emergency
operations procedures, frequency controls, environmental matters, and
maintenance planning and execution.
3.2    Exhibit 5 reflects ownership changes since August 7, 2007. Exhibit 5
Wiring Diagrams (WDs) will be updated continuously in each Party’s Drawing
Management System (DMS) which is shared between the Parties and approved by both
Parties at least annually when Exhibit 6 is updated to show changes in
ownership. For purpose of this Section 3.2, such submission and approval of
changes shall be in writing consistent with Section 11.1. For current ownership
(reflecting ownership changes since August 7, 2007), see the WDs in the DMS. The
original Exhibit 5 WDs and all updates will be retained for future reference.
3.3    All operation and maintenance activities will be the financial
responsibility
of the owning Party. All operation and maintenance activities on Jointly Owned
Assets will be under the direction and control of the Party that
owns the greater percentage of the major equipment at that location. In
the case where both Parties own an equal share the Local Distribution Company
shall have such direction and control. The Parties’ respective share of
responsibility for the costs of all operation and maintenance activities on
Jointly Owned Assets shall be the same percentage as the percentage of major
equipment owned by the Party in that substation as set forth in Exhibit 6 and
its subsequent addendums. All generation-
related assets owned by the Local Distribution Company in a substation
will be included as a part of the Local Distribution Company’s assets in making
this calculation. Responsibilities related to third-party owned
generation-related assets will be split according to the nominal operating
voltage at the point of connection of the generation circuit. At 120kV and above
the third-party generation-related assets will be included as a part of the
Transmission Provider’s assets for purposes of making this calculation. Below
120 kV the third-party generation-related assets will be included as a part of
the Local Distribution Company’s assets for purposes of making this calculation.




--------------------------------------------------------------------------------




Major equipment shall be defined as main power transformers, 23 kV, 46 kV, 138
kV, and 345 kV circuit breakers, power system regulators and reclosers, and 46
kV and 138 kV capacitor banks. (Any three-phase installation of such equipment
shall count as a single unit). Exhibit 6 will be updated with an addendum at
least annually by the Transmission Provider and approved in writing by the Local
Distribution Company to show all changes in equipment ownership in the joint
substations. The original Exhibit 6 and all addendums will be retained for
future reference. In those substations where each Party owns assets each Party
shall be financially responsible for its appropriate share of station power
energy usage.
3.4    The Parties agree that the principles upon which the initial
identification
was made of facilities as being either Transmission or Distribution (See the
definitions of "Transmission" and "Distribution" in Section 1.1 of the Amended
and Restated Easement Agreement dated April 29, 2002 between the Parties) shall
continue to be applied for the future unless modification is agreed to by both
Parties. Should future system modifications result in the reclassification of
assets, the Parties agree to convey ownership of those assets to the appropriate
Party. However, no such reclassification shall affect how the other Sections of
this Agreement are applied until there is a change in ownership of the
facilities involved and until any related changes are made to this Agreement and
its exhibits. Upon such a change in ownership, the Planning Committee shall
revise Exhibits 6 and/or 7 when needed to reflect the change in ownership. The
conveyed facilities shall be priced at 1.18 times the seller’s net plant value
but in any case shall not be less than zero dollars (i.e. no payment from seller
to purchaser will occur as a result of net plant value being less than zero). As
used herein, ”net plant value” shall mean the asset’s original cost depreciated
according to the seller’s accepted accounting method. In addition, should either
Party plan to abandon or otherwise take out of service any facilities which
could be of use as part of the other Party’s system, it shall offer to convey to
the other Party such facilities before they are taken out of service under the
same pricing formula outlined above.
All types of conveyances discussed in this paragraph shall be subject to the
following conditions:
(a)
The Planning Committee shall within 12 months of the Effective Date of this
Agreement develop appropriate timeframes and procedures for accomplishing such
conveyances.



(b)
At least 12 months (or as close as feasible to 12 months) before implementing
system modifications which would result in such a conveyance, the Party planning
to do such modifications shall notify the other Party of such plans. The other
Party, if it wishes, shall then have 2 months within which to propose an
alternative modification which is consistent with Good Utility Practice, which
would reduce or eliminate the need for conveyances, and which would cost the
Party seeking to do the modifications no more than the originally proposed
modification. If such an alternative is provided in a timely manner, the





Party proposing to do the modification shall consider the alternative and shall
not unreasonably refuse to pursue the alternative instead of the original
proposal.
(c)
Possible impediments to timely conveying the property in question (e.g.
difficulty in getting release from the conveyor’s indenture) shall be referred
to the Administrative





--------------------------------------------------------------------------------




Committee. The Administrative Committee is authorized to modify the requirements
of this Section with regard to such a specific proposed modification however it
deems appropriate in light of the possible impediment and other circumstances.
3.5    Each Party shall operate any equipment that might reasonably be
expected to have impact on the operations of the other Party in a safe and
efficient manner and in accordance with all applicable federal, state, and local
laws, NERC operating practices, and Good Utility Practice, and otherwise in
accordance with the terms of this Agreement. Each Party shall comply with the
reasonable requests, orders, directives and requirements of the other Party,
which are authorized under this Agreement.
3.6(a)
Without limiting the generality of Section 3.5, Local Distribution Company shall
own, operate and maintain its Distribution System in a manner in accordance with
Good Utility Practice to prevent degradation of voltage or services of the
Transmission System. The Local Distribution Company shall be responsible for the
costs to repair or replace the Distribution System and Local Distribution
Company’s Interconnection Equipment.

3.6(b)
Without limiting the generality of Section 3.5, Transmission Provider shall own,
operate and maintain its Transmission System in a manner in accordance with Good
Utility Practice to prevent degradation of voltage or services of Local
Distribution Company’s Distribution System. The Transmission Provider shall be
responsible for the costs to repair or replace the Transmission System and
Transmission Provider’s Interconnection Equipment.

3.6(c)
Without limiting the generality of Section 3.5, Local Distribution Company or
Transmission Provider, as appropriate pursuant to Section 3.3 hereof, shall
operate and maintain Jointly Owned Assets in a manner in accordance with Good
Utility Practice to prevent degradation of voltage or services to either Party.

3.7(a)
Except during an Emergency, Local Distribution Company shall not, without prior
Transmission Provider authorization, operate any Transmission Provider circuit,
including transformer, line or bus elements.

Local Distribution Company shall retain the right to operate Transmission
Provider equipment during an Emergency for imminent personnel safety threat, to
prevent damage to equipment or to maintain the integrity of the Distribution
System. When practical, prior to operation of such equipment, Local Distribution
Company shall provide notice to the Transmission Provider. The Local
Distribution Company shall not operate any Transmission System circuit if upon
notice the Transmission Provider expressly refuses to grant permission to the
Local Distribution Company. Within five (5) working days of such Emergency,
Local Distribution Company shall provide written explanation of such Emergency
to Transmission Provider.
3.7(b) Except during an Emergency, Transmission Provider shall not, without
prior Local Distribution Company authorization, operate any Local Distribution
Company circuit, including transformer, line or bus elements. Transmission
Provider shall retain the right to operate Local Distribution Company equipment,
during an Emergency for imminent personnel safety threat, to prevent damage to
equipment or to maintain the integrity of the Transmission System. When
practical, prior to operation of such equipment,




--------------------------------------------------------------------------------




Transmission Provider shall provide notice to Local Distribution Company.
Transmission Provider shall not operate any Distribution System circuit. If upon
notice the Local Distribution Company expressly refuses to grant permission to
the Transmission Provider. Within five (5) working days of such Emergency,
Transmission Provider shall provide written explanation of such Emergency to
Local Distribution Company.
3.7(c)
In an Emergency, joint facilities shall be operated by the Party able to first
respond with Qualified Personnel.

3.8    Local Distribution Company and Transmission Provider shall design,
install, test, calibrate, set, and maintain their respective Protective Relay
equipment in accordance with Good Utility Practice, applicable federal, state or
local laws and this Agreement, as set forth in Article 6 hereof. In the case of
jointly owned relaying equipment, the Party having direction and control
pursuant to Section 3.3 hereof shall design, install, calibrate, set, and
maintain Protective Relay equipment in accordance with Good Utility Practice.
Without limiting the generality of Section 3.5(c) above, costs for such work
will be split between the Companies on a predetermined ownership percentage
basis as set forth in the then-current version of Exhibit 6.
3.9(a)
If Transmission Provider reasonably determines that (i) any of Local
Distribution Company’s Interconnection Equipment fails to perform in a manner in
accordance with Good Utility Practice or this Agreement, or (ii) Local
Distribution Company has failed to perform proper testing or

maintenance of its Interconnection Equipment in accordance with Good Utility
Practice or this Agreement, Transmission Provider shall give Local Distribution
Company written notice to take corrective action. Such written notice shall be
provided by Transmission Provider to Local Distribution Company's Representative
as soon as practicable upon such determination. If Local Distribution Company
fails to initiate corrective action promptly, and in no event later than seven
(7) days after the delivery of such notification, and if in Transmission
Provider’s reasonable judgment leaving Local Distribution Company’s Distribution
System connected with Transmission System would create an Emergency or Network
Security Condition, Transmission Provider may, with as much prior verbal
notification to Local Distribution Company and Distribution System Control as
practicable, open only the Interconnection Point(s) needing corrective action
connecting the Local Distribution Company and Transmission Provider until
appropriate corrective actions have been completed by Local Distribution
Company, as verified by Transmission Provider. Prior to taking such action,
Transmission Provider shall give appropriate consideration to the needs of the
Local Distribution
Company’s end-use customers. Transmission Provider’s judgment with regard to an
interruption of service under this paragraph shall be made in accordance with
Good Utility Practice and subject to Section 3.1 hereto. In the case of such
interruption, Transmission Provider shall immediately confer with Local
Distribution Company regarding the conditions causing such interruption and its
recommendation concerning timely correction thereof. Both Parties shall act
promptly to correct the condition leading to such interruption and to restore
the connection.
3.9(b)
If Local Distribution Company reasonably determines that (i) any of Transmission
Provider’s Interconnection Equipment fails to perform in a manner in accordance
with Good Utility Practice or this Agreement, or (ii) Transmission Provider has
failed to perform





--------------------------------------------------------------------------------




proper testing or maintenance of its Interconnection Equipment in accordance
with Good Utility Practice or this Agreement, Local Distribution Company shall
give Transmission Provider written notice to take corrective action. Such
written notice shall be provided by Local Distribution Company to Transmission
Provider’s Representative as soon as practicable upon such determination. If
Transmission Provider fails to initiate corrective action promptly, and in no
event later than seven (7) days after the delivery of such notification, and if
in Local Distribution Company’s reasonable judgment leaving Transmission System
connected with Local Distribution Company’s Distribution System would create an
Emergency, Local Distribution Company may, with as much prior verbal
notification to Transmission Provider and Distribution System Control as
practicable, open only the Interconnection Point(s) needing corrective action
connecting the Transmission Provider and Local Distribution Company until
appropriate corrective actions have been completed by Transmission Provider, as
verified by Local Distribution Company. Local Distribution Company’s judgment
with regard to an interruption of service under this paragraph shall be made in
accordance with Good Utility Practice and subject to Section 3.1 hereto. In the
case of such interruption, Local Distribution Company shall immediately confer
with Transmission Provider regarding the conditions causing such interruption
and its recommendation concerning timely correction thereof. Both Parties shall
act promptly to correct the condition leading to such interruption and to
restore the connection.
3.10    Outages
3.10.1 Outage Authority and Coordination. In accordance with Good Utility
Practice, each Party            may, in close cooperation with the other, remove
from service its system elements that            may impact the other Party’s
system as necessary to perform maintenance or testing or            to replace
installed equipment. Absent the existence of an Emergency, the
Party                scheduling a removal of a system element from service will
schedule such removal on a            date mutually acceptable to both Parties,
in accordance with Good Utility Practice.
3.10.2 The Parties shall coordinate inspections, Planned Outages, and
maintenance of their            respective equipment, facilities and systems so
as to minimize the impact on the                availability, reliability and
security of both Parties’ systems and operations when the            outage is
likely to have a materially adverse impact on the other Party’s system or
the            Local Distribution Company’s end-use customers. Subject to the
confidentiality                provisions of Article 20, on or before October 1
of each year during the term hereof, the            Parties shall exchange
non-binding Planned Outage schedules for the following calendar        year,
which shall be developed and followed in accordance with Good Utility Practice,
for        the Distribution System and Transmission System. The Parties shall
communicate the            outage schedules as promptly as possible, provided
that in no event shall such schedule        be provided less than fifteen (15)
days prior to a Planned Outage. The Parties shall keep        each other updated
regarding any changes to such schedules.
3.10.3 Unplanned Outages
3.10.3.1     Distribution System Unplanned Outage. In the event of an
Unplanned                    Outage of a system element of the Distribution
System adversely affecting                    the Transmission System, the Local
Distribution Company will act in                        accordance with Good
Utility Practice to promptly restore that system        




--------------------------------------------------------------------------------




            element to service unless the Local Distribution Company
obtains                        concurrence from the Transmission Provider that
some deferral is                        reasonable, and this concurrence shall
not be unreasonably withheld. The                    Local Distribution Company
shall plan and maintain its Distribution System                    such that the
average length of distribution system outages having a
direct                    impact on the Transmission System shall not exceed 166
minutes per                    event on an annual basis. For any year in which
the average outage                    duration exceeds this limit, the Local
Distribution Company shall develop a                    plan to improve the
outage restoration process and reduce outages and                    shall
obtain the Transmission Provider’s concurrence with this plan.
Within                    forty-eight hours (48) of the beginning of any
Unplanned Outage, the Local                    Distribution Company shall
provide the Transmission Provider with a                    restoration plan.


3.10.3.2     Transmission System Unplanned Outage. In the event of an
Unplanned                Outage of a system element of the Transmission System
adversely                    affecting the Local Distribution Company’s
Distribution System, the                    Transmission Provider will restore
the system to normal as soon as possible            unless the Transmission
Provider obtains concurrence from the Local                Distribution Provider
that some deferral is reasonable, and this concurrence            shall not be
unreasonably withheld. The Transmission Provider shall plan                and
maintain its Transmission System such that the average length
of                Transmission System outages having a direct impact on
customers of the                Local Distribution Company shall not exceed 166
minutes on an annual                basis. For any year in which the average
outage duration exceeds this limit,            the Transmission Provider shall
develop a plan to improve the outage                restoration process and
reduce outages and shall obtain the Local                    Distribution
Company’s concurrence with this plan. Within forty-eight
hours                (48) of the beginning of any Unplanned Outage the
Transmission Provider                shall provide the Local Distribution
Company with a restoration plan. For                any 138 kV system outage it
is expected that the system will be restored to            its normal
configuration within seven (7) days; for any 345 kV system                outage
it is expected that the system will be restored to its
normal                    configuration within thirty (30) days. If it is
expected that any Unplanned                Outage will exceed these limits the
Transmission Provider shall provide the            Local Distribution Company
with detailed information on measures being
taken to minimize the outage time.
3.10.4 Planned Outages
3.10.4.1     Distribution System Planned Outage. In the event of a Planned
Outage of a                system element of the Distribution System adversely
affecting the                        Transmission System, the Local Distribution
Company will act in                        accordance with Good Utility Practice
to promptly restore that system                    element to service in
accordance with its schedule for the work
that                        necessitated the Planned Outage.
3.10.4.2     Transmission System Planned Outage. The Transmission Provider
shall                    review all Transmission System Planned Outages with the
Local Distribution    




--------------------------------------------------------------------------------




            Company. In the event of a Planned Outage of a system element of
the                    Transmission System adversely affecting the Local
Distribution Company’s                    Distribution System, the Transmission
Provider will act in accordance with                    Good Utility Practice to
promptly restore that system element to service in                    accordance
with its schedule for the work that necessitated the
Planned                    Outage.
3.11    The Parties shall use best efforts in accordance with Good Utility
Practice to coordinate            operations in the event of any Forced or
Planned Outage that affects the other Party’s            system.
3.12    Black Start Plan Participation. In accordance with Good Utility
Practice, Local Distribution        Company agrees to participate in
Transmission Provider’s Black Start Plan for the            Distribution System
and the Transmission System, as well as any verification testing.
3.13    The Parties shall notify and make available in a timely manner, electric
system modeling            information necessary for the other Party to monitor,
analyze, and protect its facilities in a        real time environment, no less
than 30 days prior to the energization of new or                 reconfigured
network facilities.
ARTICLE 4. Supervisory Control and Data Acquisition, SCADA
4.1    If the Transmission Provider chooses to operate its own SCADA system, or
to make            modifications or additions to the existing system, the
following terms and conditions of            this Article 4 will apply.


4.2    Interconnection Points containing SCADA and communications equipment
installed prior to April 1, 2001, shall be considered to satisfy the terms and
conditions of this article. For those Interconnection Points that existed prior
to April 1, 2001 that did not contain SCADA and communications equipment, and
for new Interconnection Points installed after April 1, 2001 where SCADA and
communications equipment is necessary for and requested by the Transmission
Provider to perform monitoring, state estimation and contingency analysis, the
Local Distribution Company shall install and operate such equipment at the
Transmission Provider’s expense. Each Interconnection Point or other mutually
agreeable location with SCADA and communications equipment shall have one
dedicated communications path to the Local Distribution Company’s control center
for the RTU data. The cost of the dedicated communications path and general use
station phone shall be shared on an equal basis. Additional data paths and
communications equipment requested, either emanating from the substation, the
Local Distribution Company’s control center, or the Transmission Provider’s
control center, will be at the expense of the requestor. This data and status
information may be real time or with a time delay mutually acceptable to the
Parties. The method of providing this data and control will be via an industry
standard protocol such as Inter-Control Center Protocol (ICCP) or other method
agreed to by the Parties. Such data may include, but not be limited to
megawatts, megavars, voltage, amperes, device status, interchange schedule
error, and communication system status.
4.3    The Transmission Provider reserves the right at its expense, to require,
for
new, or modified Local Distribution Company Interconnection Points, installation
of a




--------------------------------------------------------------------------------




Transmission Provider’s RTU or installation of a dual port RTU to provide data
and control directly to the Transmission Provider within the Local Distribution
Company’s substation. The Local Distribution Company will assist in furnishing
desired inputs for the Transmission Provider’s RTU.
4.4    The operating metering system shall consist of instantaneous values of
MW, MVAR, and voltage.
4.4.1
Values shall be inputted to a RTU or comparable communication device for
communication with the Party having Control Area responsibility.

4.4.2
Transducers may utilize the voltage transformers and current transformer
secondary circuits also utilized by the revenue metering equipment for a
particular interconnection. In such case, the performance criteria listed in
Exhibit 4 of the Agreement, Metering Specifications, for the voltage
transformers and the current

transformers, shall apply. Relaying class voltage transformers and or current
transformers shall not be utilized unless mutually agreed between all the owners
of the metering equipment and the Local Distribution Company.
4.4.3
Transducers shall have maximum 0.3% inaccuracy. Transducers shall be field
calibrated as necessary but at least once every ten (10) years and documentation
shall be retained showing the calibration results until next calibration.

4.4.4 Telemetry shall be maintained and calibrated such that overall inaccuracy
of MW, MVAR, and voltage values is less than 1.0% of full scale.
4.5
To the extent new RTUs and associated communications equipment is to be
installed, the Local Distribution Company shall install or facilitate
installation of the RTU and associated communications equipment as soon as
practicable, provided that installation shall be accomplished within a time
period of no more than 270 days following notice by Transmission Provider or
prior to commissioning of any new Interconnection Points.

ARTICLE 5. Revenue Metering
5.1    Transmission Provider shall own, operate, test and maintain any metering
equipment at the Interconnection Points, as required by this Article 5 not
including any metering equipment owned by the Local Distribution Company for use
in metering its end-use customers. Transmission Provider and Local Distribution
Company agree that, as to all Interconnection Points in existence as of the
Effective Date, no new or different metering equipment or arrangements shall be
required. For existing Interconnection Points where low-side metering exists
without loss compensation, the Parties will agree to adjust the metering data in
such a manner to account for any real power losses between the location of the
meter and the Interconnection Point. To the extent existing metering equipment
is replaced and when new metering equipment is installed at Interconnection
Points in existence as of the Effective Date, such replacements or installations
shall meet the standards set in Section 5.2. Transmission Provider shall
provide, install, own, operate, test and maintain the new metering equipment
located at the Interconnection Points.




--------------------------------------------------------------------------------




5.2    The Revenue Quality Metering System shall consist of all instrument
transformers (current and voltage), secondary wiring, test switches, and
meter(s) required to determine the metering values for record for any given
metering point.


5.2.1    Metering shall be form 9, 3-element for 4-wire systems and form 5,
2-element for                3-wire systems.
5.2.2
Meters shall measure, at a minimum, megawatt hours and megavar hours
and        have bi-directional capability, where applicable. All measured values
shall have        individual outputs where applicable and a minimum 35-day
interval data            recording capability for each measured value.

5.2.3    Whenever feasible, any new metering facilities shall be located at the
same                physical location as the Interconnection Point. If it is not
reasonable to have the                metering facilities and the
Interconnection Point at the same physical location, the            metering
data will be adjusted to account for real power losses between
the                location of the meter and the Interconnection Point.
5.2.4
Transmission Provider shall maintain records that demonstrate compliance
with        all meter tests and maintenance conducted in accordance with Good
Utility        Practice for the life of the Interconnection Point. Local
Distribution Company        shall have reasonable access to the records.

5.2.5    For installations where the metering is performed using loss
compensation, the                factory certified test results of the power
transformer, if available, including load,                no-load losses and
calculated meter loss calculations, shall be recorded in
a                written record. Local Distribution Company shall have
reasonable access to the                records.
5.2.6    Transmission Provider shall maintain records of the factory certified
test results, or            the utility test shop test results, showing
compliance of the meters with the                    applicable metering test
standards.
5.2.7
Transmission Provider’s Metering equipment shall be tested by
Transmission            Provider at its own expense not less than once every
year, unless an extension of        the testing cycle is agreed upon by the
Parties. The accuracy of such metering            equipment shall be maintained
by Transmission Provider in accordance with            applicable regulatory
standards. At the request of either Party, special tests shall            be
made. If any special meter test discloses the metering device to be
registering            within acceptable limits of accuracy as specified herein,
then the Party requesting            such special meter test shall bear the
expense thereof. Otherwise, the expense of        such test shall be borne by
the owner. Representatives of either Party shall be            afforded
opportunity to be present at all routine or special tests and
upon                occasions when any readings for purposes of settlements
hereunder are taken            from meters not producing an automatic record.

5.2.8    If, as a result of any test, any meter shall be found to be registering
more than two        (2) percent above or below one hundred (100) percent of
accuracy, the account        




--------------------------------------------------------------------------------




    between the Parties hereto shall be corrected for a period equal to one-half
of the            elapsed time since the last prior test, according to the
percentage of inaccuracy so        found, except that if the meter shall have
become defective or inaccurate at a            reasonably ascertainable time
since the last prior test of such meter, the correction        shall extend back
to such time. No meter shall be left in service if found to be more        than
two (2) percent above or below one hundred (100) percent of
accuracy.            Should metering equipment at any time fail to register, the
energy delivered shall            be determined from the best available data.
All meters shall be kept under seal,            such seals to be broken only
when the meters are to be tested or adjusted.
5.2.9    Test switches shall be installed to allow independent testing and/or
replacement of        each meter and transducer utilizing the secondary circuit
so as not to interrupt the        operation of other devices utilizing the
secondary circuit.
5.2.10 In substations where an RTU or other remote data collecting and
telecommunication device is present, meters shall have form C, 3-wire outputs
with programmable values determined by the Transmission Provider for
bi-directional MWHs and MVARs.

5.2.11
In the event an interconnection meter needs replacement or repair, a
representative from Local Distribution Company shall be given a reasonable
opportunity to be present during such repair or replacement.

ARTICLE 6. Protective Relaying and Control
6.1    Transmission Provider and the Local Distribution Company shall, in
accordance with Good Utility Practice, coordinate, review and approve all new
Protective Relaying equipment, including equipment settings, Protective Relay
schemes, drawings, and functionality associated with each Interconnection Point.
Protective Relaying equipment and schemes installed before the date of this
agreement shall be considered to satisfy
the terms and conditions of this Article 6. When existing equipment or schemes
are replaced or when new equipment or schemes are installed per this Article 6
or in association with new Interconnection Points, then the terms and conditions
of Article 6 shall apply. Each Party shall incur the expense for the work on its
system.
6.2    To the extent that there is generation on the Distribution System which,
in
the reasonable judgment of either Party, may contribute material amounts of
current to a fault on the Transmission System, the Local Distribution Company
shall have and enforce standards to ensure the provision, installation and
maintenance of relays, circuit breakers, and all other devices necessary to
promptly remove any fault contribution of such generation to any short circuit
occurring on the Transmission System and not otherwise isolated by the
Transmission Provider equipment. Such standards will be included in the Local
Distribution Company’s connection requirements for generation. Transmission
Provider and Local Distribution Company shall not be responsible for protection
of such generation.
6.3    Transmission Provider shall own, operate, maintain and test those
Protective Relay            Systems that control their breakers or equivalent
protective devices. Local Distribution        




--------------------------------------------------------------------------------




    Company shall own, operate, maintain, and test those Protective Relay
Systems that            control their breakers or equivalent protective devices
governed by this Article 6. The            Parties shall maintain, and, as
necessary, upgrade their respective Protective Relay            Systems and
shall provide the other Party with access to available copies of
operation            and maintenance manuals and test records for all relay
equipment upon request. The            Transmission Provider will provide
protective relay settings for the relays that control            breakers or
equivalent protective devices owned by the Local Distribution Company
that            also protect Transmission Provider’s equipment. The Local
Distribution Company will            review and apply the settings.
6.4
The owner (Transmission Provider or Local Distribution Company) of the line will
provide the relay communication channel necessary for line protection at its
expense. Owner will participate with other Party to test communication schemes
upon request without charge.

6.5    The Parties shall test their respective relays associated with the
Interconnection Points for correct calibration and operation. Parties shall
coordinate design, installation, operation, and testing of Protective Relay
schemes to insure that such relays operate in a coordinated manner so as to not
cause adverse operating conditions on the other Party’s system.
6.6    Local Distribution Company shall be responsible for Protective Relay
maintenance, calibration and functional testing of relay systems that protect
Local Distribution Company’s equipment associated with the
Interconnection Points and that protect Transmission Provider from Local
Distribution Company’s Interconnection Equipment to the extent such calibration
and testing are in accordance with Good Utility Practice. All such maintenance
and testing must be performed by Qualified Personnel selected by the Local
Distribution Company. In addition, Local Distribution Company shall allow
Transmission Provider to conduct visual inspection of all Protective Relays and
associated maintenance records directly related to the interconnection. Related
maintenance and operational records shall be maintained by the Local
Distribution Company in accordance with Good Utility Practice. Upon completion
of Protective Relay calibration testing and relay functional testing, Local
Distribution Company shall make available copies of test reports and related
records for review by Transmission Provider upon request. Local Distribution
Company shall review test reports and document that Protective Relay System’s
tests and settings, as shown on such test reports, have been done in accordance
with the equipment’s specifications and Good Utility Practice.
6.7(a)
As Transmission Provider’s system protection requirements change, Transmission
Provider will upgrade its Protective Relaying System in accordance with Good
Utility Practice. If these upgrades affect the serviceability and acceptability
of the Protective Relaying Systems on the Interconnection Equipment which may be
installed, owned, and operated by Local Distribution Company, the Local
Distribution Company must upgrade its Protective Relay Systems at its expense
(unless such modifications are required in association with the addition of
generation to the system in which case Section 9.8 shall apply) as necessary to
bring them into compatibility with that installed by Transmission Provider.
Transmission Provider shall give Local Distribution Company notice of such
upgrade as soon as practicable prior to the anticipated date of such upgrade.
Any





--------------------------------------------------------------------------------




proposed protective system upgrades shall be reviewed by the Planning Committee
in accordance with Section 7.3 (vi) hereof.
6.7(b)
As Local Distribution Company’s system protection requirements change, Local
Distribution Company will upgrade its Protective Relaying System in accordance
with Good Utility Practice. If these upgrades affect the serviceability and
acceptability of the Protective Relaying Systems on the Interconnection
Equipment which may be installed, owned, and operated by Transmission Provider,
Transmission Provider must upgrade its Protective Relaying Systems at its
expense (unless such modifications are required in association with the addition
of generation to the system in which case Section 9.8 shall apply) as necessary
to bring them into compatibility with that installed by Local Distribution
Company. Local Distribution Company shall give Transmission Provider notice of
such upgrade as soon as practicable prior to the anticipated date of such

upgrade. Any proposed protective system upgrades shall be reviewed by
the Planning Committee in accordance with Section 7.3 (vi) hereof.
6.8    Local Distribution Company shall provide necessary space to install or
expand relay panels for substation system protection if requested by
Transmission Provider. Any incremental costs required to accommodate
such request shall be the responsibility of the Transmission Provider.
6.9    Transmission Provider shall provide the necessary space to install or
expand relay panels for substation system protection if requested by Local
Distribution Company. Any incremental costs required to accommodate such request
shall be the responsibility of the Local Distribution Company.
6.10     Each Party will provide access to the other to fault recorder, sequence
of
events and relay information such as dial up access of digital relays.
ARTICLE 7. Planning and Obligation to Serve
7.1    Adequacy Obligation. Subject to applicable regulatory approvals,
including adherence to Least-Cost planning requirements and principles,
adherence to applicable NERC, ECAR or other regional reliability council or
successor organization’s reliability requirements, and all other applicable
operating reliability criteria and subject to the oversight and direction of the
appropriate RTO or ISO, the Transmission Provider shall operate, maintain, plan
and construct its Transmission System in accordance with Good Utility Practice
in order to:
(i)
deliver on a reliable basis the projected capacity and energy needs of all loads
served by the Local Distribution Company’s Distribution System and dependent
upon the Transmission Provider’s facilities for delivery of such energy to the
Distribution System;

(ii)
provide needed support to the Local Distribution Company where a transmission
addition is the Least-Cost electric solution to an improvement need, including
but not limited to, the reliability needs of the Local Distribution Company; and

(iii)
deliver energy from both existing and new generating facilities connected to and
dependent upon Transmission Provider’s transmission of such energy

7.2     With regard to planning and construction of projects which affect Local




--------------------------------------------------------------------------------




Distribution Company and Local Distribution Company’s load-serving area, the
Parties shall develop methods and procedures covering at least the following
areas:
(i)
coordination between short-term and long-term distribution and transmission
planning;

(ii)
developing and sharing computer simulation models needed to support Transmission
Provider and Local Distribution Company planning activities;

(iii)
coordination of permitting (including local and state approvals) and siting;

(iv)
engineering and scheduling of new projects;

(v)
construction and inspection standards;

(vi)
information-sharing and priority-setting; and

(vii)
health and safety issues.

7.3     With respect to Local Distribution Company’s load-serving area, the
Planning Committee, shall:
(i)
implement the methods and procedures developed pursuant to Section 7.2;

(ii)
review planning studies and reports regarding projects needed or proposed for
the area in the next five (5) years, or as determined by the Planning Committee;

(iii)
recommend additional studies or evaluation of plans;

(iv)
follow Least-Cost planning principles in recommending specific projects;

(v)
at least once every year, prepare a planning report which shall include in
priority order a list of projects proposed by either Party for the next year,
the estimated costs of such projects, and the timetable for such projects,
including the in-service date; and

(vi)
review proposed programmatic changes to the electric system, including
protective system upgrades

7.4    If the Parties agree upon the need for any such project, they shall
cooperate and coordinate in seeking all necessary regulatory approvals for such
project. Transmission Provider shall coordinate and cooperate with Local
Distribution Company with respect to all communications and commitments to
municipal, county, and state agencies involved in such project.
7.5    If Local Distribution Company proposes construction of a transmission
project and Transmission Provider does not agree that such project is needed,
Local Distribution Company shall have the right to petition an appropriate RTO,
ISO or applicable regulatory agency for a declaratory ruling on whether the
proposed project is needed pursuant to Transmission Provider’s public-utility
duty to plan and construct a reliable, adequate Transmission System.
7.6    Load Growth and Reliability Needs. Transmission Provider is obligated
to plan and install any Transmission System components that may be necessary, as
determined by a Least-Cost planning process in accordance with Section 7.1 and
consistent with the established and consistently applied reliability criteria of
the Parties, to accommodate Local Distribution Company’s planned load growth and
planned reliability improvements. Transmission Provider will construct new
interconnections to Local Distribution Company facilities in accordance with
Transmission Provider’s planning criteria, other agreements in effect between
the Parties, and Good Utility Practice. Transmission Provider shall bear the
responsibility for such planning and installing in accordance with this Article
7. Transmission Provider’s obligations under this Section 7.6 shall include the
planning and installation of any new Interconnection Points




--------------------------------------------------------------------------------




that may be necessary to accommodate Local Distribution Company’s planned load
growth and planned reliability improvements. Recovery of the cost of such
additions shall be in accordance with the OATT or other applicable tariff.
7.7    Local Distribution Company shall be the first point of contact and the
wire-services provider for end-use customers.
7.8    Transmission Provider shall annually submit to Local Distribution
Company, no later than February 1 of each year:
(i) Transmission Provider’s plans covering the next five (5) years, or as
determined by the Planning Committee, for installing Transmission System
components that may be necessary to accommodate Local Distribution Company’s
planned load growth and reliability improvements as described in Section 7.6.
Transmission Provider’s plans shall include, but not be limited to,
cost estimates and installation schedules for Transmission System components,
and shall provide specific detail sufficient to allow Local Distribution Company
to compare Transmission Provider’s plans with Local Distribution Company’s
in-service requirements to meet its planned load growth and reliability needs.
(i)
A description of any changes to the Local Distribution Company’s Distribution
System that may be needed to accommodate Transmission Provider’s plans set forth
in Section 7.8(i) will be requested by the Transmission Provider.

(ii)
Projected voltage levels under Normal System Conditions and Transmission
Provider’s FERC 715 Planning criteria conditions at anticipated annual peak load
and 80% of anticipated annual peak load for each Interconnection Point with
planned additions for the next five (5) years, or as determined by the Planning
Committee.

7.9     Local Distribution Company shall annually submit to Transmission
Provider,
(a)
no later than December 1 of each year, the most recent actual summer and winter
demands in megawatts (MW) and megavars (Mvar) for all Interconnection Points
connected to the Transmission System at the time of the Transmission Provider’s
most recent seasonal system peaks (Transmission Provider must provide the Local
Distribution Company the day and hour of such peak no later than September 1);
and

(b)
no later than February 1 of each year:

(i)
annual peak demand forecasts in MW for each Local Distribution Company
Interconnection Point to the Transmission System for the next five (5) years, or
as determined by the Planning Committee, together with corresponding projected
power factors; and

(ii)
planned facility (new Interconnection Points) connections to the Transmission
System for the next five (5) years, or as determined by the Planning Committee.

ARTICLE 8. Transmission Service Level
8.1     Subject to applicable regulatory approvals, including adherence to
Least‑




--------------------------------------------------------------------------------




Cost planning requirements and principles, adherence to applicable NERC, ECAR or
other regional reliability council or successor organization’s reliability
requirements, and all other applicable operating reliability criteria and
subject to the oversight and direction of the appropriate RTO or ISO, the
Transmission Provider shall operate, maintain, plan and construct its
Transmission System in accordance with Good Utility Practice to provide the
following service levels:
(i)
A minimum Steady-State Voltage of 0.97 Per Unit (PU) at all Interconnection
Points with Local Distribution Company with all influential Transmission
Provider facilities in service (no contingency conditions);

(ii)
A minimum Steady-State Voltage of 0.92 PU at all Interconnection Points with the
Local Distribution Company influenced by one or more Transmission Provider
facilities out of service (contingency conditions);

(iii)
A maximum Steady-State Voltage of 1.05 PU at all Interconnection Points with the
Local Distribution Company during all operating conditions;

(iv)
An adequate Transmission System that shall not load Local Distribution Company
facilities above normal ratings during peak load conditions with all influential
Transmission Provider facilities in service (no contingency conditions);

(v)
An adequate Transmission System that shall not load Local Distribution Company
facilities above emergency ratings during peak load conditions with one or more
influential Transmission Provider facilities out of service (contingency
conditions);

(vi)
On a three-year rolling average, experience no more than 0.357 Momentary Outage
Events per 138 kV line protective zone (system average) and 0.743 Momentary
Outage Events per 345 kV line protective zone (system average) per year. As used
in this Article 8 the term “year” shall mean calendar year; and the term “line
protective zone” is illustrated and defined as follows: Any given electrical
fault on a transmission line will trip specific circuit breakers in a normally
functioning system. All of the possible line fault locations that will trip
these specific circuit breakers constitute the same line protective zone.
Physically, a line protective zone consists of the conductors located between
the current transformers that provide sensing to trip the circuit breakers for a
line fault;

(i)
Experience no more than three (3) Momentary Outage Events on any given 138 kV
line protective zone and two (2) Momentary Outage Events on any given 345 kV
line protective zone per year;

(ii)
On a three-year rolling average, experience no more than 0.21 Unplanned Outages
per 138 kV line protective zone (system average) and 0.18 Unplanned Outages per
345 kV line protective zone (system average) per year;

(iii)
Experience no more than four (4) Unplanned Outages on any given 138 kV line
protective zone and three (3) Unplanned Outages on any given 345 kV line
protective zone per year;

(iv)
Should the Transmission Provider fail to meet any of the requirements of Section
8.1(vi) or 8.1(viii) by more than 10% two years in a row, the Transmission
Provider shall pay, as liquidated damages and not as a penalty, to the Local
Distribution Company, an amount equal to one half of one percent (0.5%) of the
annual revenue paid by the Local Distribution Company under the applicable
transmission tariff; such liquidated damages amount shall be based upon the
revenue received in the second year of such failure. Such liquidated damages
amount shall be increased by one half of a percent (0.5%) for each additional
10% by which the Transmission Provider fails to meet the any of the given outage
targets, up to a maximum of 4.0% of the annual revenue. Outage events affecting
15% or more of transmission line protective zones within a 24-





--------------------------------------------------------------------------------




hour period will not be counted toward the requirements of Section 8.1.
If transmission service does not meet the requirements of this Article 8,
Transmission Provider shall present an action plan acceptable to the Local
Distribution Company within sixty (60) days of non-compliance of this Article 8
to restore transmission service to the minimum standards as described in this
Article 8 in a timely manner. Should the Transmission Provider fail to correct
the deficiency(s) within one year of notification from the Local Distribution
Company, the Local Distribution Company shall have the right to take corrective
action at the Transmission Provider’s expense. The Local Distribution Company
shall defer taking such actions for corrective measures normally requiring
longer than one year to complete, provided the Transmission Provider is
diligently pursuing such measures.
8.2     Should the Michigan Public Service Commission (MPSC) adopt service
     quality standards that the Local Distribution Company must meet that are
more             stringent than current historical performance; and should the
transmission service         level provided by the Transmission Provider
directly or indirectly influence the Local         Distribution Company’s
ability to meet such standards, the Local Distribution              Company will
promptly notify the Transmission Provider of such proposal and the        
Transmission Provider shall have an opportunity to participate either as a party
or in
cooperation with the Distribution Company, in any related MPSC hearings or
         proceedings. Subject to the foregoing and to any required approval by
FERC, the Transmission Provider shall be responsible for meeting its
proportional share of the adopted service quality standard and for any penalties
that might be assessed if the standards are not met.
8.3     Transmission Provider shall be responsible for those compensable
disruptions/interruptions caused by the Transmission Provider’s Transmission
System to those Local Distribution Company customers under Special Manufacturing
Contracts in existence at the time of execution of this document as set forth in
Exhibit 3, including any contractual payments due.
ARTICLE 9. New Construction and Modification
9.1    Subject to this Article 9, Transmission Provider may construct
additional                    Transmission System elements or modify the
existing Transmission System and Local            Distribution Company may
construct additional Distribution System elements or modify            the
existing Distribution System. All such modifications and construction provided
for            herein, shall be conducted in accordance with Good Utility
Practice and all applicable            NERC and ECAR Standards. The Party that
modifies the system elements or constructs            new system elements is
obligated to maintain the transmission, distribution
and                communications capabilities of the other Party in accordance
with Good Utility Practice            to avoid or minimize any adverse impact on
the other Party. The Parties shall look to the            operating history of
the Local Distribution Company in the relevant geographic area prior        to
the Effective Date of this Agreement, where available, in determining what
constitutes            Good Utility Practice.
9.2    Notwithstanding the foregoing, no modifications to or new construction of
facilities or        




--------------------------------------------------------------------------------




    access thereto, including but not limited to rights-of-way, fences, and
gates, shall be            made by either Party which might reasonably be
expected to have a material effect upon        the other Party with respect to
operations or performance under this Agreement, without            providing the
other Party with sufficient information regarding the work prior
to                commencement to enable such Party to evaluate the impact of
the proposed work on its            operations. The information provided must be
of sufficient detail to satisfy reasonable            Transmission Provider or
Local Distribution Company review and operational                requirements.
Each Party shall use reasonable efforts to minimize any adverse impact
on        the other Party.
9.3    If any Party intends to install any new facilities, equipment, systems,
or circuits or any            modifications to existing or future facilities,
equipment, systems or circuits that could            reasonably be expected to
have a material effect upon the operation of the other Party,            the
Party desiring to perform said work shall, in addition to the requirements of
Section            9.2, provide the other Party with drawings, plans,
specifications and other necessary            documentation for review at least
60 days prior to the start of the construction of any such        installation.
This notice period shall not apply to modifications or new installations
made            to resolve or prevent pending Emergency or Network Security
Conditions.
9.4    The Party reviewing any drawings, plans, specifications, or other
necessary                documentation for review shall promptly review the same
and provide any comments to            the performing Party no later than 30
days prior to the start of the construction of any            installation.
Unless system modifications are required in association with the addition
of            generation to the system (in which case Section 9.8 hereof shall
apply) all such reviews            shall be performed at no cost to either
Party. The performing Party shall incorporate all            requested
modifications to the extent required in accordance with Good Utility
Practice            and compliance with this Agreement.
9.5    Within 180 days following placing in-service of any modification or
construction subject to        this Article 9, the Party initiating the work
shall provide “as built” drawings, plans and            related technical data
to the other Party. Approval or review of any document
referenced            herein shall not relieve the initiating Party of its
responsibility for the design or                construction of any proposed
facility, nor shall it subject the other Party to any
liability,            except with respect to the confidentiality provisions of
Article 20.
9.6    Each Party shall, at its own expense, have the right to inspect or
observe all maintenance        activities, equipment tests, installation work,
construction work, and modification work to            the facilities of the
other Party that could have a material effect upon the facilities
or            operations of the first Party.
9.7    Construction and installation of any facility shall meet all or exceed
all environmental            permitting requirements, reviews or approvals as
required by Federal, State or local law            prior to the installation of
such facilities. The Parties agree to coordinate
environmental            permitting related activities such as site review for
regulated resources, permit application        and project oversight (e.g.
monitoring as applicable).
9.8    Whenever system modifications are required to connect generating
facilities to either the        Local Distribution Company’s or the Transmission
Provider’s system it is expected that            the party installing the
generating facilities will normally be responsible for much or all of        




--------------------------------------------------------------------------------




    the associated costs. The Parties agree to cooperate in sharing information
regarding            such projects and to individually make arrangements with
the party adding the generation        to obtain payment of all related costs as
appropriate.
ARTICLE 10. Access to Facilities
10.1    The Parties hereby agree to provide each other reasonable access to
their respective            property as may be necessary and appropriate to
enable each Party to operate and            maintain its respective facilities
and equipment on such property. Such right of access            shall be
provided in a manner so as not to unreasonably interfere with either
Party’s            ongoing business operations, rights, and obligations.
10.2    Each Party shall provide the other Party keys, access codes or other
access methods            necessary to enter the other Party’s facilities to
exercise rights under this Agreement.            Access shall only be granted to
Qualified Personnel.
ARTICLE 11. Notifications and Reporting
11.1    Unless otherwise provided, any notice required to be given by either
Party to the other            Party in connection with this Agreement shall be
given in writing: (a) personally; (b) by            facsimile transmission (if
sender thereafter sends such notice to recipient by any of the            other
methods provided in this Section 11.1; (c) by registered or certified U.S. mail,
return        receipt requested, postage prepaid; or (d) by reputable overnight
carrier, with                acknowledged receipt of delivery; or (e) any other
method mutually agreed by the Parties        in writing. Notice shall be deemed
given on the date of receipt personally. Notice sent by            facsimile
shall be deemed given on the date the transmission is confirmed by
sender’s            facsimile machine, so long as the facsimile is sent on a
business day during normal            business hours of the recipient.
Otherwise, the notice shall be deemed given on the next        succeeding
business day. Notice provided by mail or overnight courier shall be
deemed            given at the date of acceptance or refusal of acceptance shown
on such receipt.
11.2    Notice to the Transmission Provider shall be to the Transmission
Provider’s                Representative, at the addresses identified in Exhibit
2. Notice to the Local Distribution            Company shall be to the Local
Distribution Company’s Representative, at the addresses            identified in
Exhibit 2.
11.3    Each Party shall provide prompt notice describing the nature and extent
of the condition,        the impact on operations, and all corrective action, to
the other Party of any Emergency            or Network Security Condition which
may be reasonably anticipated to affect the other            Party’s equipment,
facilities or operations. Either Party may take reasonable
and                necessary action, both on its own and the other Party’s
system, equipment, and facilities,        to prevent, avoid or mitigate injury,
danger, damage or loss to its own equipment and            facilities, or to
expedite restoration of service; provided however, that the Party
taking            such action shall give the other Party prior notice, if at all
possible, before taking any            action on the other Party’s system,
equipment, or facilities.
11.4    In the event of an Emergency or Network Security Condition contemplated
by Section            11.3, each Party shall provide the other with such
information, documents, and data        




--------------------------------------------------------------------------------




    necessary for operation of the Transmission System and Distribution System,
including,            without limitation, such information which is to be
supplied to any Governmental Authority,        NERC, ECAR, or Transmission
System Operations Center or Distribution System Control        Center.
11.5    In order to continue interconnection of the Distribution System and
Transmission System,        each Party shall promptly provide the other Party
with all relevant information,                documents, or data regarding the
Distribution System and the Transmission System that            would be
expected to affect the Distribution System or Transmission System, and
which            is reasonably requested by NERC, ECAR, or any Governmental
Authority.
11.6.    For routine maintenance and inspection activities on either Parties
system that will             require major equipment or system outages, and
could impact the other Party’s                system, the Party performing the
same shall provide the other Party with not less                than seventy-two
(72) hours prior notice, if practicable; provided that the
provisions            of Section 3.9 remain applicable to the outages, and said
notice is in addition to, and            does not substitute for, the
requirements of Section 3.9 (maintenance and inspection            activities in
generating plant substations require 20 working days notification).
11.7    Transmission Provider shall notify Local Distribution Company prior to
entering Local            Distribution Company’s facilities for routine
measurements, inspections and meter reads            in accordance with the
requirements of Section 11.6. Local Distribution Company shall            notify
Transmission Provider prior to entering Transmission Provider’s facilities,
including        switchyards, for routine maintenance, operations, measurements,
inspections and meter        reads, in accordance with the requirements of
Section 11.6.
11.8    Each Party shall provide prompt verbal notice to the other Party of any
system alarm that        applies to the other Party’s equipment, unless the
system alarm is automatically sent to            the other Party.
11.9    Each Party shall provide a report or a copy of the data from a system
events recorder,            SCADA system sequence of events or digital fault
recorder that applies to the other            Party’s equipment.
11.10 Each Party agrees to immediately notify the other Party verbally, and then
in writing, of any labor dispute or anticipated labor dispute of which its
management has actual         Knowledge that might reasonably be expected to
affect the operations of the other Party with respect to this Agreement.
ARTICLE 12. Safety
12.1    Each Party agrees that all work performed by either Party that may
reasonably be            expected to affect the other Party shall be performed
in accordance with Good Utility            Practice and all applicable laws,
regulations, safety standards, practices and procedures        and other
requirements pertaining to the safety of Persons or property, (including, but
not        limited to those of the Occupational Safety and Health
Administration, the National            Electrical Safety Code and those
developed or accepted by Transmission Provider and            Local Distribution
Company for use on their respective systems) when entering or            working
in the other Party’s property or facilities or switching area. A Party
performing        




--------------------------------------------------------------------------------




    work within the boundaries of the other Party’s facilities must abide by the
safety rules            applicable to the site.
12.2    Each Party shall be solely responsible for the safety and supervision of
its own                employees, agents, representatives, and subcontractors.
12.3    Transmission Provider shall immediately report any injuries that occur
while working on            the Local Distribution Company’s property or
facilities or switching area to appropriate            agencies and the Local
Distribution Company’s Site Representative. Local
Distribution            Company shall immediately report any injuries that occur
while working on the                Transmission Provider’s property or
facilities or switching area to appropriate agencies            and the
Transmission Provider’s Site Representative. Each Party will provide the
other            with its clearing/tagging/lockout procedures. For clearances
requested or initiated by the            Local Distribution Company on the Local
Distribution Company’s equipment that utilizes            the Transmission
Provider’s equipment as an isolation device, Local
Distribution                Company procedures shall govern. For clearances
requested or initiated by the                Transmission Provider on the
Transmission Provider’s’ equipment that utilizes the
Local            Distribution Company’s equipment as an isolation device,
Transmission Provider                procedures shall govern. Under no
circumstances shall either Party remove the other            Party’s protective
tags without proper authorization.
ARTICLE 13. Environmental Compliance and Procedures
13.1    Release Prevention and Response. Each Party shall notify the other
Party, verbally within        24 hours upon discovery of any Release of any
Regulated Substance caused by the            Party’s operations or equipment
that impacts the property or facilities of the other Party,            or which
may migrate to, or adversely impact the property, facilities or operations of
the            other Party and shall promptly furnish to the other Party copies
of any reports filed with            any governmental agencies addressing such
events. Such verbal notification shall be            followed by written
notification within five (5) days. The Party responsible for the
Release        of any Regulated Substance on the property or facilities of the
other Party, or which may            migrate to, or adversely impact the
property, facilities or operations of the other Party            shall be
responsible for: (1) the cost and completion of reasonable remediation
or                abatement activity for that Release, and; (2) required
notifications to governmental            agencies and submitting of all reports
or filings required by environmental laws for that            Release. Advance
written notification (except in Emergency situations, in which
verbal,            followed by written notification, shall be provided as soon
as practicable) shall be                provided to the other Party by the Party
responsible for any remediation or abatement            activity on the property
or facilities of the other Party, or which may adversely impact
the            property, facilities, or operations of the other Party. Except in
Emergency situations such            remediation or abatement activity shall be
performed only with the consent of the Party            owning the affected
property or facilities.
13.2    The Parties agree to coordinate, to the extent necessary, the
preparation of site plans,            reports, environmental permits, clearances
and notifications required by federal and state        law or regulation,
including but not limited to Spill Prevention, Control
and                    Countermeasures (SPCC), Storm Water Pollution Prevention
Plans (SWPP), Act 451 Part        31 Part 5 Rules, CERCLA, EPCRA, TSCA, soil
erosion and sedimentation control plans            (SESC) or activities, wetland
or other water-related permits, threatened or endangered        




--------------------------------------------------------------------------------




    species reviews or management and archeological clearances or notifications
required by        any regulatory agency or competent jurisdiction. Notification
of permits applied for and/or        received will occur in a timeframe manner
suitable to the interests of both Parties.
ARTICLE 14. Billings and Payment
14.1    Any invoices payable under this Agreement shall be provided to the other
Party under this        Agreement during the preceding month. Invoices shall be
prepared within a reasonable            time after the first day of each month.
Each invoice shall delineate the month in which            services were
provided, shall fully describe the services rendered and shall be itemized
to        reflect the services performed or provided. The invoice shall be paid
within twenty (20)            days of the invoice date, or the first business
day thereafter if the payment date falls on            other than a business
day. All payments shall be made in immediately available
funds            payable to the other Party, or by wire transfer to a bank of
the Party being paid, provided        that payments expressly required by this
Agreement to be mailed shall be mailed in            accordance with Section
14.2.
14.2    Any payments required to be made by Local Distribution Company under
this Agreement        shall be made to Transmission Provider at the following
address:
Michigan Electric Transmission Company, LLC P.O. Box 673971
Detroit, MI 48267-3971


Any payments required to be made by Transmission Provider under this Agreement
shall be made to Local Distribution Company at the following address:
Consumers Energy Company
One Energy Plaza Jackson, MI 49201 Attention: Treasurer


14.3    The rate of interest on any amount not paid when due shall be equal to
the Interest Rate            in effect at the time such amount became due.
Interest on delinquent amounts shall be            calculated from the due date
of the invoice to the date of the payment. When payments            are made by
mail, invoices shall be considered as having been paid on the date of
receipt        by the other Party. Nothing contained in this article is intended
to limit either Party’s            remedies under Article 21 of this Agreement.
14.4    Payment of an invoice shall not relieve the paying Party from any
responsibilities or            obligations it has under this Agreement, nor
shall such payment constitute a waiver of            any claims arising
hereunder.
14.5    If all or part of any bill is disputed by a Party, that Party shall
promptly pay the amount            that is not disputed and provide the other
Party a reasonably detailed written explanation        of the basis for the
dispute pursuant to Article 26. While the dispute is being resolved,
the        Parties shall continue to provide services and pay all invoiced
amounts not in dispute.            Following resolution of the dispute, the
prevailing Party shall be entitled to receive the            disputed amount, as
finally determined to be payable, along with interest accrued at the        




--------------------------------------------------------------------------------




    Interest Rate through the date on which payment is made, within ten (10)
business days            of such resolution.
14.6    Subject to the Confidentiality provisions of Article 20, within two (2)
years following a            calendar year, during normal business hours, Local
Distribution Company and                Transmission Provider shall have the
right to audit each other’s accounts and records            pertaining to
transactions under this Agreement that occurred during such calendar
year            at the offices where such accounts and records are maintained;
provided that the audit            shall be limited to those portions of such
accounts and records that reasonably relate to            the services provided
to the other Party under this Agreement for said calendar year. The        Party
being audited shall be entitled to review the audit report and any
supporting                materials. To the extent that audited information
includes Confidential Information, the            auditing Party shall keep all
such information confidential pursuant to Article 20.
14.7    Neither Party shall be responsible for the other Party’s costs of
collecting amounts due            under this Agreement, including attorney fees
and expenses and the expenses of                arbitration.


ARTICLE 15. Applicable Regulations and Interpretation
15.1    Each Party’s performance under this Agreement is subject to the
condition that all            requisite governmental and regulatory approvals
for such performance are obtained in            form and substance satisfactory
to the other Party in its reasonable judgment. Each Party        shall exercise
Due Diligence and shall act in good faith to secure all
appropriate                approvals in a timely fashion.
15.2    This Agreement and all rights, obligations, and performances of the
Parties hereunder,            are subject to present or future state or federal
laws, regulations, or orders properly            issued by state or federal
bodies having jurisdiction. When not in conflict with or
                pre-empted by Federal law, this Agreement shall be interpreted
pursuant to the laws of            the State of Michigan, exclusive of its
conflicts of law principles.
ARTICLE 16. Force Majeure
16.1    An event of Force Majeure means any act of God, labor disturbance, act
of the public            enemy, war, insurrection, riot, fire, storm or flood,
explosion, breakage or accident to            machinery or equipment, any
curtailment, order, regulation or restriction imposed by            governmental
military or lawfully established civilian authorities, or any other
cause            beyond a Party’s reasonable control. A Force Majeure event does
not include an act of            negligence or intentional wrongdoing.
16.2    If either Party is rendered unable, wholly or in part, by Force Majeure,
to carry out its            obligations under this Agreement, then, during the
continuance of such inability, the            obligation of such Party shall be
suspended except that Transmission Provider’s and            Local Distribution
Company’s obligation under Section 16.3 of this Agreement to
provide            protection shall not be suspended. The Party relying on Force
Majeure shall give written            notice of Force Majeure to the other Party
as soon as practicable after such event occurs.        Upon the conclusion of
Force Majeure, the Party heretofore relying on Force Majeure            shall,
with all reasonable dispatch, take all necessary steps to resume the
obligation        




--------------------------------------------------------------------------------




    previously suspended.
16.3    Any Party’s obligation to make payments already owing shall not be
suspended by Force        Majeure.


ARTICLE 17. Indemnification And Limitation on Liability
17.1    Each Party shall at all times assume all liability for, and shall
indemnify and save the            other Party harmless from any and all damages,
losses, claims, demands, suits,                recoveries, costs, legal fees,
expenses for injury to or death of any Person or Persons            whomsoever,
or for any loss, destruction of or damage to any property of third
persons,            firms, corporations or other entities that occurs on its own
system and that arises out of or        results from, either directly or
indirectly, its own facilities or facilities controlled by it,            unless
caused by the sole negligence, or intentional wrongdoing, of the other Party.
17.2
EXCEPT AS SET FORTH IN SECTION 8.3, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL, EXEMPLARY, PUNITITIVE OR CONSEQUENTIAL DAMAGES SUCH
AS, BUT NOT LIMITED TO, LOST PROFITS, REVENUE OR GOOD WILL, INTEREST, LOSS BY
REASON OF SHUTDOWN OR NON-OPERATION OF EQUIPMENT OR MACHINERY, INCREASED EXPENSE
OF OPERATION OF EQUIPMENT OR MACHINERY, COST OF PURCHASED OR REPLACEMENT POWER
OR SERVICES OR CLAIMS BY CUSTOMERS, WHETHER SUCH LOSS IS BASED ON CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE.

ARTICLE 18. Insurance
18.1    The Parties agree to maintain, at their own cost and expense, the
following insurance            coverages for the life of this Agreement in the
manner and amounts, at a minimum, as set        forth below:
(a)
Workers’ Compensation Insurance in accordance with all applicable State,
Federal, and Maritime Law.

(b)
Employer’s Liability insurance in the amount of $1,000,000 per accident.

(c)
Commercial General Liability or Excess Liability Insurance in the amount of
$25,000,000 per occurrence.

(d)
Automobile Liability Insurance for all owned, non-owned, and hired vehicles in
the amount of $5,000,000 each accident.

18.2
A Party may, at its option, [A] be an approved self-insurer by the State of
Michigan for the insurances required in 1.(a) and (d); and [B] maintain such
deductibles and/or retentions under the insurance required in 1.(b) and (c) as
is maintained by other similarly situated companies engaged in a similar
business. The Parties agree that all amounts of self-insurance, retentions
and/or deductibles are the responsibility of, and shall be borne by, the Party
whom makes such an election.

18.3
Within fifteen (15) days of the Effective Date and thereafter when requested, in
writing, but not more than once every 12 months, during the term of this
Agreement (including any extensions) each Party shall provide to the other Party
properly executed and





--------------------------------------------------------------------------------




current certificates of insurance or evidence of approved self-insurance status
with respect to all insurance required to be maintained by such Party under this
Agreement. Certificates of insurance shall provide the following information:
(a)
Name of insurance company, policy number and expiration date.

(b)
The coverage maintained and the limits on each, including the amount of
deductibles or retentions, which shall be for the account of the Party
maintaining such policy.

(c)
The insurance company shall endeavor to provide thirty (30) days prior written
notice of cancellation to the certificate holder.



ARTICLE 19. Several Obligations
19.    Except where specifically stated in this Agreement to be otherwise, the
duties, obligations        and liabilities of the Parties are intended to be
several and not joint or collective. Nothing        contained in this Agreement
shall ever be construed to create an association, trust,            partnership,
or joint venture or to impose a trust or partnership duty, obligation or
liability            or agency relationship on or with regard to either Party.
Each Party shall be individually            and severally liable for its own
obligations under this Agreement.
ARTICLE 20. Confidentiality
20.1 (a)    “Confidential Information” shall mean any confidential, proprietary
or trade secret information of a plan, specification, pattern, procedure,
design, device, list concept, policy or compilation relating to the present or
planned business of a Party, which is designated in good faith as Confidential
by the Party supplying the information, whether conveyed orally, electronically,
in writing, through inspection or otherwise. Confidential Information shall
include, without limitation, all information relating to a Party’s technology,
research and development, business affairs, and pricing, customer-specific load
data that constitutes a trade secret,
and any information supplied by either of the Parties to the other prior to the
execution of this Agreement.


(b) General. Each Party will hold in confidence any and all Confidential
Information                 unless (1) compelled to disclose such information by
judicial or administrative                process or other provisions of law or
as otherwise provided for in this Agreement,                or (2) to meet
obligations imposed by FERC or by a state or other federal entity
or            by membership in NERC or ECAR (including other Transmission
Providers).                Information required to be disclosed under (b)(1) or
(b)(2) above, does not, by                itself, cause any information provided
by Local Distribution Company to                    Transmission Provider to
lose its confidentiality. To the extent it is necessary
for                either Party to release or disclose such information to a
third party in order to                perform that Party’s obligations herein,
such Party shall advise said third party of                the confidentiality
provisions of this Agreement and use its best efforts to
require                said third party to agree in writing to comply with such
provisions. Transmission                Provider will develop and file with FERC
standards of conduct relating to the                sharing of a market-related
Confidential Information with and by Transmission                Provider
employees.






--------------------------------------------------------------------------------




(c) Term: During the term of this Agreement, and for a period of three (3) years
after                the expiration or termination of this Agreement, except as
otherwise provided in                this Article 20, each Party shall hold in
confidence and shall not disclose to any                Person Confidential
Information.
(d)
Standard of Care: Each Party shall use at least the same standard of care to
protect Confidential Information it receives as that it uses to protect its own
Confidential Information from unauthorized disclosure, publication or
dissemination.

20.2    Scope: Confidential Information shall not include information that the
receiving Party can        demonstrate: (1) is generally available to the public
other than as a result of disclosure by        the receiving Party (2) was in
the lawful possession of the receiving Party on a
                non-confidential basis prior to receiving it from the disclosing
Party; or (3) was supplied to        the receiving Party without restriction by
a third party, who, to the Knowledge of the            receiving Party, after
due inquiry was under no obligation to the disclosing Party to
keep            such information confidential; (4) was independently developed
by the receiving Party            without reference to Confidential Information
of the disclosing Party; (5) is, or becomes,            publicly known, through
no wrongful act or omission of the receiving Party or breach of            this
Agreement; or (6) is required, in accordance with Section 20.1(b) of this
Agreement,            to be disclosed by any federal or state government or
agency or is otherwise required to            be disclosed by law or subpoena,
or is necessary in any legal proceeding establishing            rights and
obligations under this Agreement. Information designated as
Confidential            Information will no longer be deemed confidential if the
Party that designated the                information as confidential notifies
the other Party that it no longer is confidential.
20.3     Order of Disclosure. If a court or a government agency or entity with
the right power, and        apparent authority to do so requests or requires
either Party, by subpoena, oral                deposition, interrogatories,
requests for production of documents, administrative order, or        otherwise,
to disclose Confidential Information, that Party shall provide the other
Party            with prompt notice of such request(s) or requirement(s) so that
the other Party may seek        an appropriate protective order or waive
compliance with the terms of this Agreement.            The notifying Party
shall have no obligation to oppose or object to any attempt to
obtain            such production except to the extent requested to do so by the
disclosing Party and at the        disclosing Party’s expense. If either Party
desires to object or oppose such production, it            must do so at its own
expense. The disclosing Party may request a protective order
to            prevent any Confidential Information from being made public.
Notwithstanding the            absence of a protective order or waiver, the
Party may disclose such Confidential                Information which, in the
opinion of its counsel, the Party is legally compelled to disclose.        Each
Party will use reasonable effort to obtain reliable assurance that
confidential            treatment will be accorded any Confidential Information
so furnished.
20.4     Use of Information or Documentation. Each Party may utilize information
or                documentation furnished by the disclosing Party and subject to
Section 20.1 in any            proceeding under Article 26 or in an
administrative agency or court of competent                jurisdiction
addressing any dispute arising under this Agreement, subject to
a                confidentiality agreement with all participants (including, if
applicable, any arbitrator) or a        protective order.




--------------------------------------------------------------------------------




20.5     Remedies Regarding Confidentiality. The Parties agree that monetary
damages by            themselves will be inadequate to compensate a Party for
the other Party’s breach of its            obligations under this article. Each
Party accordingly agrees that the other Party is            entitled to
equitable relief, by way of injunction or otherwise, if it breaches or threatens
to        breach its obligations under this article.
ARTICLE 21. Breach, Default and Remedies
21.1     General. A breach of this Agreement (“Breach”) shall occur upon the
failure by a Party to        perform or observe a material term or condition of
this Agreement. A default of this            Agreement (“Default”) shall occur
upon the failure of a Party in Breach of this Agreement        to cure such
Breach in accordance with Section 21.4.
21.2     Events of Breach. A Breach of this Agreement shall include:
(a)
The failure to pay any amount when due;

(b)
The failure to comply with any material term or condition of this Agreement,
including but not limited to any material Breach of a representation, warranty
or covenant made in this Agreement;

(c)
A Party’s abandonment of its work or the facilities contemplated in this
Agreement;

(d)
If a Party: (1) becomes insolvent; (2) files a voluntary petition in bankruptcy
under any provision of any federal or state bankruptcy law or shall consent to
the filing of any bankruptcy or reorganization petition against it under any
similar law; (3) makes a general assignment for the benefit of its creditors; or
(4) consents to the appointment of a receiver, trustee or liquidator;

(e)
Failure of either Party to provide information or data to the other Party as
required under this Agreement, provided the Party entitled to the information or
data under this Agreement requires such information or data to satisfy its
obligations under this Agreement.

21.3     Continued Operation. Except as specifically provided in this Agreement,
in the event of a        Breach or Default by either Party, the Parties shall
continue to operate and maintain, as            applicable, facilities and
appurtenances that are reasonably necessary for the                Transmission
Provider to operate and maintain the Transmission System, or the
Local            Distribution Company to operate and maintain the Distribution
System, in a safe and            reliable manner.
21.4     Cure and Default. Upon the occurrence of an event of Breach, the
non‑Breaching Party,        when it becomes aware of the Breach, shall give
written notice of the Breach to the            Breaching Party and to any other
Person a Party to this Agreement identifies in writing to        the other Party
in advance. Such notice shall set forth, in reasonable detail, the nature
of        the Breach, and where known and applicable, the steps necessary to
cure such Breach.            Upon receiving written notice of the Breach
hereunder, the Breaching Party shall have            thirty (30) days, to cure
such Breach. If the breach is such that it cannot be cured
within            thirty (30) days, the Breaching Party will commence in good
faith all steps as are                reasonable and appropriate to cure the
Breach within such thirty (30) day time period and        thereafter diligently
pursue such action to completion. In the event the Breaching
Party            fails to cure the Breach, or to commence reasonable and
appropriate steps to cure the            Breach, within thirty (30) days of
becoming aware of the Breach, the Breaching Party will        be in Default of
the Agreement. In the event of a Default, the non-Defaulting Party has the    




--------------------------------------------------------------------------------




    right to take whatever action at law or equity as may be permitted under
this Agreement.
21.5    Right to Compel Performance. Notwithstanding the foregoing, upon the
occurrence of an        event of Default, the non-Defaulting Party shall be
entitled to Commence an action to            require the Defaulting Party to
remedy such Default and specifically perform its duties            and
obligations hereunder in accordance with the terms and conditions hereof,
and            exercise such other rights and remedies as it may have in equity
or at law.
ARTICLE 22. Term
22.1    Term. This Agreement shall become effective as of the Effective Date and
shall continue            in full force and effect so long as any
Interconnection Point is connected to the                Transmission System,
except that it may be terminated by mutual agreement of the            Parties.
22.2    Material Adverse Change.
(a)
In the event of a material change in law or regulation that adversely affects,
or may reasonably be expected to adversely affect, either Party’s performance
under this Agreement, including but not limited to the following:

(i)
this Agreement is not accepted for filing by the FERC without material
modification or condition;

(ii)
NERC or ECAR prevents, in whole or in part, either Party from performing any
provision of this Agreement in accordance with its terms; or

(iii)
The FERC, the United States Congress, any state, or any federal or state
regulatory agency or commission implements any change in any law, regulation,
rule or practice which

materially affects or is reasonably expected to materially affect either Party’s
ability to perform under this Agreement.
The Parties will negotiate in good faith any amendment or amendments to the
Agreement necessary to adapt the terms of this Agreement to such change in law
or regulation, and the Transmission Provider shall file such amendment or
amendments with FERC.
(b)
If the Parties are unable to reach agreement on any such amendments, then the
Parties shall continue to perform under this Agreement to the maximum extent
possible, taking all reasonable steps to mitigate any adverse effect on each
other resulting from the Event. If the Parties are unable to reach agreement on
any such amendments, Transmission Provider shall have the right to make a
unilateral filing with FERC to modify this Agreement pursuant to Section 205 of
the Federal Power Act and Local Distribution Company shall have the right to
make a unilateral filing with FERC to modify this Agreement pursuant to Section
206 of the Federal Power Act. Each Party shall have the right to protest any
such filing by the other Party and to participate fully in any proceeding before
FERC.

22.3     Survival. The applicable provisions of this Agreement shall continue in
effect after            expiration, cancellation or termination hereof to the
extent necessary to provide for final            billings, billing adjustments
and the determination and enforcement of liability and            




--------------------------------------------------------------------------------




    indemnification obligations arising from acts or events that occurred while
this Agreement        was in effect.


ARTICLE 23. Assignment/Change in Corporate Identity
23.1    Transmission Provider Assignment Rights. Transmission Provider may not
assign this            Agreement or any of its rights, interests, or obligations
hereunder without the prior written        consent of Local Distribution
Company, which consent shall not be unreasonably                withheld;
provided however, that Transmission Provider may assign this Agreement
or            any of its rights or obligations hereunder without the prior
consent of Local Distribution            Company and may assign this Agreement
to any entity(ies) in connection with a merger,            consolidation, or
reorganization, provided that the surviving entity(ies) or assignee
owns            the Transmission System, agrees in writing to be bound by all
the obligations and duties            of Transmission Provider provided for in
this Agreement and the assignee’s                creditworthiness is equal to or
higher than that of Transmission Provider.


23.2    Local Distribution Company Assignment Rights. Local Distribution Company
may not            assign this Agreement or any of its rights, interests or
obligations hereunder without the            prior written consent of
Transmission Provider, which consent shall not be
unreasonably            withheld; provided however, that Local Distribution
Company may, without the consent of        Transmission Provider, and by
providing prior reasonable notice under the circumstances        to Transmission
Provider, assign, this Agreement to any entity(ies) in connection with
a            merger, consolidation, or reorganization, provided that the
surviving entity(ies) or                assignee owns the Local Distribution
Company, agrees in writing to be bound by all the            obligations and
duties of Local Distribution Company provided for in this Agreement
and            the assignee’s creditworthiness is equal to or higher than that
of Local Distribution            Company.
23.3    Assigning Party to Remain Responsible. Any assignments authorized as
provided for in            this article will not operate to relieve the Party
assigning this Agreement or any of its            rights, interests or
obligations hereunder of the responsibility of full compliance with
the            requirements of this Agreement unless (a) the other Party
consents, such consent not to            be unreasonably withheld, and (b) the
assignee agrees in writing to be bound by all of the        obligations and
duties of the assigning Party provided for in this Agreement.
23.4    This Agreement and all of the provisions hereof are binding upon, and
inure to the benefit        of, the Parties and their respective successors and
permitted assigns.
ARTICLE 24. Subcontractors
24.1    Nothing in this Agreement shall prevent the Parties from utilizing the
services of                subcontractors as they deem appropriate; provided,
however, the Parties agree that,            where applicable, all said
subcontractors shall comply with the terms and conditions of            this
Agreement.
24.2    Except as provided herein, the creation of any subcontract relationship
shall not relieve            the hiring Party of any of its obligations under
this Agreement. Each Party shall be fully        




--------------------------------------------------------------------------------




    responsible to the other Party for the acts and/or omissions of any
subcontractor it hires            as if no subcontract had been made. Any
obligation imposed by this Agreement upon the        Parties, where applicable,
shall be equally binding upon and shall be construed as
having        application to any subcontractor.
24.3    No subcontractor is intended to be or shall be deemed a third-party
beneficiary of this            Agreement.
    
24.4    The obligations under this Article 26 shall not be limited in any way by
any limitation on            subcontractor’s insurance.
24.5    Each Party shall require its subcontractors to comply with all federal
and state laws            regarding insurance requirements and shall maintain
standard and ordinary insurance            coverages.
ARTICLE 25. Dispute Resolution
Any dispute between the parties arising out of or relating to this Contract or
the breach thereof shall be brought to the Administrative Committee. If the
Administrative Committee can resolve the dispute, such resolution shall be
reported in writing to and shall be binding upon the Parties. If the
Administrative Committee cannot resolve the dispute within a reasonable time,
the senior officer of Local Distribution Company or the senior officer of
Transmission Provider may, by written notice to the senior officer of the other
Party and the members of the Administrative Committee, withdraw the matter from
consideration by the Administrative Committee and submit the same for resolution
to the senior officers of the Parties. If the senior officers of the Parties
agree to a resolution of the matter, such resolution shall be reported in
writing to, and shall be binding upon, the Parties; but if said senior officers
fail to resolve the matter within five (5) Business Days after its submission to
them, then the Parties agree to try in good faith to settle the dispute by
mediation administered by the American Arbitration Association under its
Commercial Mediation Rules before resorting to litigation.
ARTICLE 26. Miscellaneous Provisions
26.1
This Agreement shall constitute the entire Agreement between the Parties hereto
relating to the subject matter hereof. In all other respects, special contracts
or superseding rate schedules shall govern Transmission Provider’s transmission
service to Local Distribution Company.

26.2
No failure or delay on the part of Transmission Provider or Local Distribution
Company in exercising any of its rights under this Agreement, no partial
exercise by either Party of any of its rights under this Agreement, and no
course of dealing between the Parties shall constitute a waiver of the rights of
either Party under this Agreement. Any waiver shall be effective only by a
written instrument signed by the Party granting such waiver, and such shall not
operate as a waiver of, or estoppel with respect to, any subsequent failure to
comply therewith.



26.3 Nothing in this Agreement, express or implied, is intended to confer on any
other            Person except the Parties hereto any rights, interests,
obligations or remedies        




--------------------------------------------------------------------------------




    hereunder.
26.4 In the event that any clause or provision of this Agreement or any part
hereof shall be held to be invalid, void, or unenforceable by any court or
Governmental Authority of competent jurisdiction, said holding or action shall
be strictly construed and shall not affect the validity or effect of any other
provision hereof, and the Parties shall endeavor in good faith to replace such
invalid or unenforceable provisions with a valid and enforceable provision which
achieves the purposes intended by the Parties to the greatest extent permitted
by law.
26.5 The article and section headings herein are inserted for convenience only
and are not to be construed as part of the terms hereof or used in the
interpretation of this Agreement.
26.6 In the event an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of authorship of any of the provisions of this Agreement. Any reference
to any federal, state, local, or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” in this Agreement shall mean including
without limitation.
26.7 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original.
26.8 Each Party shall act as an independent contractor with respect to the
provision of services hereunder.


























--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Transmission Provider and Local Distribution Company have
caused this instrument to be executed by their duly authorized representatives
as of the day and year first above written.
CONSUMERS ENERGY COMPANY
By: /s/Mary P. Palkovich
Name: Mary P. Palkovich
Title: Vice President, Energy Delivery




MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC, a Michigan
limited liability company


By: ITC Holdings Corp., its manager




By:/s/Gregory Loanidis    
Name: Gregory Ioanidis
Title: Vice President
























--------------------------------------------------------------------------------




EXHIBIT 1 - Interconnection
37
Blackman
38
Blackstone
39
Blinton
40
Blue Water
Points (Substations) Addendum 8, Final 10/02/14
41
 Bluegrass
Substation
42
 Boardman
1
Abbe
43
Boxboard
2
Acme (04/10)
44
Bricker
3
Alcona
45
Brickyard
4
Alder Creek
46
Briggs & Stratton
5
Alger
47
Broadmoor
6
Algoma
48
Bronco
7
Alma
49
Broughwell
8
Almeda
50
Buck Creek
9
Alpena
51
Bullock
10
Alpine
52
Busch Road (02/08)
11
Amber
53
Calhoun
12
American Bumper
54
Camelot Lake
13
Arthur (06/06)
55
Campbell 138
14
Aubil Lake
56
Canal
15
Backus
57
Cannon
16
Bagley
58
Carpenter Rd (08/06)
17
Bangor
59
Carter
18
Baraga (12/07)
60
Cedar Springs
19
Bard Road
61
Cement City
20
Barnum Creek
62
Chase
21
Barry
63
Cheesman
22
Bass Creek
64
Chicago
23
Batavia
65
Churchill
24
Bay Road
66
Clare
25
Bayberry
67
Claremont
26
Beals Road
68
Clearwater
27
Becker
69
Cleveland
28
Beebe
70
Club
29
Beecher
71
Cobb
30
Bell Road
72
Cochran
31
Bennington
73
Cole Creek
32
Beveridge
74
Colony Farm
33
Bilmar
75
Convis
34
Bingham
76
Cork Street
35
Birchwood (06/12)
77
Cornell
36
Black River
78
Cottage Grove

Changes, relative to previous revisions (addendums), are shown in bold type.
New interconnections have (month/year) in-service date after substation name if
their in-service date was after May of 2002.
Note, this list of substations is not necessarily a list of the true points of
facility ownership change between the Transmission Provider and the Local
Distribution Company. This also is not a complete listing of all Local
Distribution Company substations that have a 138 kV high-side supply voltage.




--------------------------------------------------------------------------------




79 Covert
121 Grand Blanc BOC
80 Cowan Lake
122 Gratiot
81 Crahen (10/07)
123 Gray Road (04/10)
82 Croton
124 Greenwood
83 David
125 Grey Iron
84 Dean Road
126 Grodi Road
85 Deja
127 Grout
86 Delaney
128 Hackett
87 Delhi
129 Hagadorn
88 Denso Jackson
130 Hager Park
89 Derby
131 Halsey
90 Discovery Way (04/11)
132 Haring
91 Dorr Corners
133 Harvard Lake (06/09)
92 Dort
134 Hazelwood
93 Dow Corning
135 Hemphill
94 Dowling
136 Hendershot
95 Drake Road
137 Higgins
96 Duffield Rd
138 Hillman Cogen
97 Dupont
139 Hodenpyl
98 Duquite
140 Holland Road
99 Dutton
141 Hotchkiss
100 East Paris
142 HSC
101 East Tawas
143 Hubbard Lake (12/07)
102 Easton
144 Hubbardston Road (06/10)
103 Edenville
145 Hudsonville
104 Ellis
146 Hughes Road
105 Emmet
147 Hull Street
106 Englishville
148 Iosco
107 Eureka
149 Island Road
108 Farr Road
150 Jamestown
109 Felch Road
151 Karn 138
110 Filer City
152 Kentwood
111 Fillmore
153 Keystone
112 Fort Custer
154 Kinderhook (05/07)
113 Forty Fourth Street
155 Kipp Road
114 Foundry
156 Kraft
115 Four Mile
157 Lafayette
116 Gaines (05/06)
158 Laundra (05/07)
117 Gallagher
159 Lawndale
118 Gaylord
160 Layton
119 Geddes (04/08)
161 Leoni
120 Gleaner
162 Letts Road



Changes, relative to previous revisions (addendums), are shown in bold type.
New interconnections have (month/year) in-service date after substation name if
their in-service date was after May of 2002.
Note, this list of substations is not necessarily a list of the true points of
facility ownership change between the Transmission Provider and the Local
Distribution Company. This also is not a complete listing of all Local
Distribution Company substations that have a 138 kV high-side supply voltage.




--------------------------------------------------------------------------------




163 Lewiston
205 Plymouth Street
164 Lindbergh
206 Plywood
165 Livingston Peaker
207 Port Calcite
166 Lovejoy
208 Port Sheldon
167 Ludington
209 Porter
168 Manlius
210 Portsmouth
169 Marquette
211 Price Road (09/07)
170 McGulpin
212 Progress Street
171 MCV
213 Race Street
172 Meadowbrooke
214 Raisin
173 Mecosta
215 Ransom
174 Michigan
216 Ratigan (12/12)
175 Michigan Power (MPLP)
217 Regal (01/13)
176 Milham
218 Renaissance
177 Mio
219 Rice Creek
178 Monitor
220 Riggsville
179 Moore Road
221 Rivertown
180 Morrow
222 Riverview
181 Mullins
223 Rockport/Presque Isle
182 Neff Road
224 Roedel Road
183 Nineteen Mile Road
225 Rogue River (06/07)
184 North Belding
226 Saginaw River
185 North Corunna
227 Samaria
186 Northern Fibre
228 Sanderson
187 Nugent Sand
229 Savidge
188 Oakland
230 Scott Lake
189 Oceana
231 Seamless East/Seamless
190 Orr Road (03/09)
232 Simpson (08/12)
191 Packard
233 Sonoma (05/06)
192 Palisades
234 Spaulding
193 Parkville (08/12)
235 Spruce Road
194 Parr Road
236 Stacey
195 Parshallville
237 Stamping Plant
196 Pasadena
238 Sternberg Road (05/11)
197 Pavilion
239 Steelcase
198 Pearline (06/11)
240 Stonegate
199 Pettis Road
241 Stover
200 Pigeon River/Rondo
242 Stronach
201 Pingree (10/08)
243 Summerton
202 Piston Ring
244 Thetford 138
203 Plaster Creek
245 Tihart
204 Plum (07/10)
246 Tinsman



Changes, relative to previous revisions (addendums), are shown in bold type.
New interconnections have (month/year) in-service date after substation name if
their in-service date was after May of 2002.
Note, this list of substations is not necessarily a list of the true points of
facility ownership change between the Transmission Provider and the Local
Distribution Company. This also is not a complete listing of all Local
Distribution Company substations that have a 138 kV high-side supply voltage.




--------------------------------------------------------------------------------




247 Tippy
264 Wackerly
248 Titus Lake
265 Warner
249 Trillium (06/07)
266 Warren
250 Trowbridge
267 Washtenaw
251 Tuscola Bay
268 Wayland
252 Twelfth Street
269 Weadock
253 Twilight
270 Wealthy Street
254 Twining
271 West Fenton (05/07)
255 Upjohn
272 Wexford
256 Van Atta
273 White Lake
257 Van Buren (06/08)
274 White Road
258 Vanderbilt
275 Whiting
259 Vernon
276 Whittemore
260 Verona
277 Willard
261 Vevay
278 Withey Lake (05/06)
262 Viking Lincoln
279 Zeeland
263 Vrooman
 

























































Changes, relative to previous revisions (addendums), are shown in bold type.


New interconnections have (month/year) in-service date after substation name if
their in-service date was after May of 2002.


Note, this list of substations is not necessarily a list of the true points of
facility ownership change between the Transmission Provider and the Local
Distribution Company. This also is not a complete listing of all Local
Distribution Company substations that have a 138 kV high-side supply voltage






--------------------------------------------------------------------------------




EXHIBIT 2 - Contact Information For Local Distribution Company’s Representatives
and Transmission
Provider’s Representatives
Local Distribution Company:
Consumers Energy Company 4000 Clay Ave SW, PO Box 201 Grand Rapids, MI
49501-0201
Attn: Executive Manager of System Planning and Control


Transmission Provider:


Michigan Electric Transmission Company, LLC
27175 Energy Way
Novi, MI 48377


Attn: Legal Department - Contracts




























































--------------------------------------------------------------------------------




EXHIBIT 3
Transmission Provider and the Local Distribution Company acknowledge that the
Special Manufacturing Contracts in existence at the time of the original
execution of the 2001 Amendment and Restatement of the Distribution-Transmission
Interconnection Agreement and as listed below under this Exhibit 3 are no longer
in effect or no longer have clauses with compensable disruptions/interruptions
associated with them. Upon FERC acceptance of this 2014 Agreement, the
Transmission Provider, under Section 8.3, shall no longer be responsible for
those compensable disruptions/interruptions under the Special Manufacturing
Contracts.
SPECIAL MANUFACTURING CONTRACTS INFLUENCED BY TRANSMISSON SYSTEM
CUSTOMER
SUBSTATION
PAYMENT PER DISRUPTION EVENT
 
 
INTERRUPTION
VOLTAGE SAG
GM
BUICK STEWART
$150,000
NOT APPLICABLE
 
MALLEABLE
$150,000
NOT APPLICABLE
 
FLORENCE ST.
$150,000
NOT APPLICABLE
 
GRAND BLANC BOC
$100,000
NOT APPLICABLE
 
GREY IRON
$150,000
NOT APPLICABLE
 
STAMPING PLANT
$100,000
NOT APPLICABLE
DELPHI
HOLLAND RD.
$150,000
NOT APPLICABLE



NOTES FOR GM & DELPHI:
 
NO PAYMENTS FOR VOLTAGE SAGS.
CUMULATIVE ANNUAL PAYMENT IS CAPPED AT $3,000,000.
INITIAL TERM OF GM AND DELPHI CONTRACTS EXPIRE IN 2005.
CONTRACTS MAY BE EXTENDED TO 2010 BY MUTUAL AGREEMENT.
EVENT #
DOW CORNING
CARTER
($15,000)
($15,000)
no events
 
 
$15,000
0
1st /yr
 
 
$15,000
$15,000
2nd/yr
 
 
$55,000
NOT APPLICABLE
3rd/yr
DOW CORNING
DOW CORNING
($25,000)
($25,000)
no events
 
 
$25,000
0
1st /yr
 
 
$35,000
$25,000
2nd/yr
 
 
$105,000
NOT APPLICABLE
3rd/yr
HEMLOCK
HSC
($40,000)
($20,000)
no events
SEMICONDUCTOR
 
$40,000
0
1st /yr
 
 
$60,000
$20,000
2nd/yr
 
 
$150,000
NOT APPLICABLE
3rd/yr
HEMLOCK
SILICON
NOT APPLICABLE
($15,000)
no events
SEMICONDUCTOR
 
NOT APPLICABLE
0
1st /yr
 
 
NOT APPLICABLE
0
2nd/yr











--------------------------------------------------------------------------------




NOT APPLICABLE0 3rd/yr
NOT APPLICABLE    $15,000 4th/yr
NOTES FOR DOW CORNING & HEMLOCK SEMICONDUCTOR:
1.IF NO EVENTS IN A YEAR, PAYMENT IS MADE TO CONSUMERS.
2.MAXIMUM # OF PAYABLE EVENTS/YR IS 3 FOR INTERRUPTIONS & 1 FOR SAGS.
3.WEATHER RELATED EVENTS ARE NOT PAYABLE.


























































































--------------------------------------------------------------------------------




EXHIBIT 4 - Metering Specifications


Performance criteria:


1.
Meters shall meet or exceed the latest version of ANSI C12.16 (Standard for
Solid State Electricity Meters) specifications for solid state metering.



2.
Current transformers used for metering shall meet or exceed an accuracy class of
0.3%. Secondary connected burdens shall not exceed rated burden of any current
transformer. Current transformers shall comply with most current applicable ANSI
Standards including C57.13 (IEEE Standard Requirements for Instrument
Transformers) and C12.11 (Instrument Transformers for Revenue Metering 10 kV BIL
through 350 kV BIL). Meter installations shall comply with manufacturer’s
accuracy and burden class information on the nameplate of each device.



3.
Voltage transformers used for metering shall meet or exceed an accuracy class of
0.3%. Secondary connected burdens shall not exceed rated burden of any voltage
transformer. Voltage transformers shall comply with most current applicable ANSI
Standards including C57.13 (IEEE Standard Requirements for Instrument
Transformers), and C12.11 (Instrument Transformers for Revenue Metering 10 kV
BIL through 350 kV BIL). Meter installations shall comply with manufacturer’s
accuracy and burden class information on the nameplate of each device.



4.
PT secondary circuits shall have a disconnect switch installed which provides a
visible air gap for worker safety, and which allows for attachment of a
protective safety tag.















































--------------------------------------------------------------------------------




EXHIBIT 5
Addendum 6 - Final 10/02/14
For ownership changes since August 7, 2007, refer to the drawings in each
Party’s Drawing Management System (DMS), as discussed in Section 3.2 of this
Agreement.
The WDs of the following substations have been revised since the last update of
11/28/12 (Addendum 5):
Consumers Energy (CE)
Michigan Electric Transmission Company (METC)
Beals Road
Beals Road
Bingham
Black River
Black River
Bullock
Cobb
Claremont
Dort
Cobb
Felch Road
Cornell
Hemphill
Croton
McGulpin
Lawndale
Mecosta
Marquette
Milham
McGulpin
Moore Road
Milham
Oakland
Morrow
Spaulding
North Belding
Tippy Hydro
Saginaw River
Verona
Stonach
Wealthy
Tihart
 
Wealthy
 
Whiting















































--------------------------------------------------------------------------------






EXHIBIT 6 - Jointly Owned Assets Ownership by Percent of Major Equipment
Addendum 8 - Final 10/02/14


Substations
Jointly Owned Assets
Percentage Split by Major Equipment Count







 
Substation Name
Distribution
Transmission
Generation Owned by Local Distribution Company
Third-Party Assets
Last Revision Date
   
Alma
        66.67
            33.33
 
 
10/24/2003
 
Bard Road
        41.67
            58.33
 
 
6/10/2010
 
Batavia
        50.00
            50.00
 
 
10/2/2014
 
Beals Road
        84.62
            15.38
 
 
6/10/2010
 
Beecher
        82.50
            17.50
 
 
11/28/2011
 
Bingham
        90.91
             9.09
 
 
11/28/2011
 
Black River1
        66.67
            25.93
 
7.40
11/28/2011
 
Blackstone
        70.83
            29.17
 
 
11/28/2011
 
Bullock
        76.00
            24.00
 
 
11/20/2008

Changes, relative to previous revisions (addendums), are shown in bold type.
1 At 120kV and above, third-party related assets will be included as part of the
Transmission Provider’s assets for purposes of making this calculation. Also,
the third-party may share in the financial responsibility associated with O&M
activities.






--------------------------------------------------------------------------------




Claremont
68.00


32.00
 
 
5/1/2002
Cobb Plant
47.22


25.00
27.78
 
5/1/2002
Cornell
66.67


33.33
 
 
11/28/2011
Croton
54.54


31.82
13.64
 
6/10/2010
Delhi
52.38


47.62
 
 
10/2/2014
Dort2
68.18


31.82
 
 
11/28/2011
Emmet
92.31


7.69
 
 
5/1/2002
Eureka
88.89


11.11
 
 
6/10/2010
Felch Road
83.33


16.67
 
 
3/31/2006
Four Mile
73.33


26.67
 
 
3/16/2006
Gaylord
44.44


44.44
11.12
 
11/20/2008
Halsey
76.92


23.08
 
 
10/24/2003
Hemphill
64.29


35.71
 
 
11/28/2011
HSC
33.33


66.67
 
 
11/28/2011
Iosco
83.33


16.67
 
 
5/30/2007











































Changes, relative to previous revisions (addendums), are shown in bold type.
2 Third-party may share in the financial responsibility associated with O&M
activities.




--------------------------------------------------------------------------------




Lawndale
70.59
29.41
 
 
11/28/12
Marquette
62.50
37.50
 
 
11/28/12
McGulpin1
55.56
44.44
 
 
11/28/11
Mecosta
86.67
13.33
 
 
11/28/11
Milham
70.59
29.41
 
 
11/28/12
Moore Road3
64.65
10.00
 
25.35
08/07/07
Morrow1
63.33
30.00
6.67
 
11/28/12
North Belding
66.67
33.33
 
 
10/24/03
Oakland
87.50
12.50
 
 
10/24/03
Ransom
88.89
11.11
 
 
01/05/05
Rice Creek
92.86
7.14
 
 
10/24/03





























__________________________________________ 
1 At 120kV and above, third-party related assets will be included as part of the
Transmission Provider’s assets for purposes of making this calculation. Also,
the third-party may share in the financial responsibility associated with O&M
activities.
3 Below 120kV the third-party related assets will be included as part of the
Local Distribution Company’s assets for purposes of making this calculation.
Also, the third-party may share in the financial responsibility associated with
O&M activities.




--------------------------------------------------------------------------------




Riggsville
75.00
25.00
 
 
11/20/08
Riverview
93.75
6.25
 
 
10/24/03
Saginaw River
11.11
88.89
 
 
10/02/14
Spaulding
53.33
46.67
 
 
10/02/14
Stover
85.71
14.29
 
 
11.20/08
Stronach2
66.67
33.33
 
 
05/24/04
Tihart
66.67
33.33
 
 
11/28/12
Tippy
33.33
66.67
 
 
11/13/02
Twining
76.92
23.08
 
 
05/01/02
Verona
60.87
39.13
 
 
03/31/06
Weadock
35.14
24.32
40.54
 
03/16/06
Wealthy Street
86.11
13.89
 
 
03/16/06
Wexford
92.86
7.14
 
 
11/28/11
White Lake
81.25
18.75
 
 
10/24/03
Whiting
31.58
31.58
36.84
 
08/07/07

















Changes, relative to previous revisions (addendums), are shown in bold type.
2 Third-party may share in the financial responsibility associated with O&M
activities.


